ACCEPTED
                                                                           12-14-00302-CV
                                                               TWELFTH COURT OF APPEALS
                                                                            TYLER, TEXAS
                                                                       4/8/2015 2:16:51 PM
                                                                              CATHY LUSK
                                                                                    CLERK

 

                       NO. 12‐14‐00302‐CV           FILED IN
                                             12th COURT OF APPEALS
                                                  TYLER, TEXAS
               IN THE TWELFTH COURT OF APPEALS  
                                              4/8/2015 2:16:51 PM
                         TYLER, TEXAS             CATHY S. LUSK
                                                      Clerk
 
           CORRINE AUGUSTINE NICHOLS HILL SHEARER 
 
                                                             Appellant 
                              v. 
                                
                                
     DAVID SHEARER, INDIVIDUALLY AND AS THE INDEPENDENT 
    ADMINISTRATOR OF THE ESTATE OF JOHN WILLIAM SHEARER, III 
 
                                                               Appellee 
 
               Appeal from the County Court at Law No. 2 
                          Gregg County, Texas 
 
 
                       BRIEF FOR APPELLEE 
                                    
                          Carson R. Runge 
                          Attorney for David Shearer 
                          Sloan, Bagley, Hatcher & Perry Law Firm 
                          101 East Whaley St., Longview, TX 75601 
                          Phone: 903‐757.7000 ext.213  
                          Fax: 903‐757‐7574 
                          State Bar Number: 24059262 
                                 
                      Oral Argument Requested 
                       Identity of Parties and Counsel 
 
 
Appellant/Defendant:               Corrine Augustine Nichols Hill Shearer 
 
Appellant’s Counsel:               J. Chad Parker 
                                   State Bar No: 15489000 
                                   cparker@theparkerfirm.net 
                                    
                                   Forrest F. Mays 
                                   State Bar No: 24072228 
                                   fmays@theparkerfirm.net 
                                    
                                   The Parker Firm, P.C. 
                                   3808 Old Jacksonville Rd. 
                                   Tyler, Texas 75701 
                                   (903) 595‐4541 ‐ telephone 
                                   (903) 595‐2864 ‐ facsimile 
 
Appellee/Plaintiff:                David Shearer, Individually, and as 
                                   Independent Administrator of the Estate 
                                   of John William Shearer, III 
                                    
Appellee’s Counsel:                Carson Runge 
                                   State Bar No. 24059262 
                                   crunge@sloanfirm.com 
                                    
                                   Sloan, Bagley, Hatcher & Perry 
                                   101 East Whaley Street 
                                   Longview, Texas 75601 
                                   State Bar No. 24059262 
                                   Phone: 903‐757‐7000 ext.213  
                                   Fax: 903‐757‐7574 
                                       

                                      i 
                                         Table of Contents 
                                                          
Identity of Parties and Counsel ..............................................................................i 
 
Table of Contents ................................................................................................... ii 
 
Table of Authorities .............................................................................................. iv 
 
Statement of the case .............................................................................................. x 
 
Issues Presented ...................................................................................................... x 
 
Standard of Review ............................................................................................... xi 
 
Statement of Facts ................................................................................................... 1 
 
Summary of the Argument .................................................................................. 11 
 
Argument ............................................................................................................... 15 
 
      I. Corrine Shearer Failed to Preserve Error by Failing to Request the 
      Inclusion of, and Failing to Object to the Omission of, the Additional 
      Three  Factors  that  Form  the  Foundation  of  Her  Legal  and  Factual 
      Sufficiency  Challenges  Regarding  the  Existence  of  an  Informal 
      Fiduciary Duty. ........................................................................................... 15 
       
      II. There Is Legally and Factually Sufficient Evidence Supporting the 
      Jury’s Unanimous Finding of the Existence of An Informal Fiduciary 
      Relationship Under the Court’s Charge .................................................. 21 
       
      III. Corrine Shearer’s Legal and Factual Sufficiency Points of Error are 
      Irrelevant  Because  the  Factors  Raised  by  Corrine  Shearer  in  Her 
      Appeal are Not Required for the Creation of, or the Existence of, an 
      Informal Fiduciary Duty. ........................................................................... 29                   

                                                            ii 
          
         IV.  Alternatively,  if  This  Court  Holds  that  these  Three  Factors  are 
         Required  for  the  Creation  of  an  Informal  Fiduciary  Duty,  There  is 
         Sufficient Evidence to Support the Trial Court’s Judgment. ............... 34 
          
         V.  Intentional  Infliction  of  Emotional  Distress  Represents  the  Only 
         Available Cause of Action for David to Recover for Corrine Shearer’s 
         Wrongful Disposition of John Shearer’s Ashes. ..................................... 37 
 
Prayer ...................................................................................................................... 41 
 
Certificate of Compliance .................................................................................... 42 
 
Certificate of Service ............................................................................................. 43 
 
 
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               
                                                               

                                                              iii 
                                       Table of Authorities 
                                                  
Texas Supreme Court: 
 
Allen v. American Natʹl Ins. Co. 
      380 S.W.2d 604 (Tex. 2014) ......................................................................... 15 
 
Burbage v. Burbage 
      447 S.W.3d 249 (Tex. 2014) ................................................................... 15, 20 
 
Cain v. Bain 
      709 S.W.2d 175 (Tex. 1986) ......................................................................... xi 
 
Crim Truck & Tractor Co. v. Navistar Intʹl Transp. Corp. 
       823 S.W.2d 591(Tex. 1992) ......................................................................... xi 
 
Evanston Ins. Co. v. Legacy of Life, Inc. 
      370 S.W.3d 377 (Tex. 2012) ......................................................................... 38 
 
Fitz‐Gerald v. Hul 
      237 S.W.2d 256 (Tex. 1951) ......................................................................... 29 
 
Hoffmann‐La Roche, Inc. v. Zeltwanger 
      144 S.W.3d 438 (Tex. 2004) ................................................................... 38, 41 
 
International Bank, N.A. v. Morales  
      36 S.W.2d 622 (Tex. 1987) ........................................................................... xi 
 
Kinzbach Tool Co. v. Corbett‐Wallace Corp. 
      160 S.W.2d509 (Tex. 1942) .......................................................................... 30 
 
Larson v. Cook Consultants, Inc. 
      690 S.W.2d 567 (Tex. 1985) ......................................................................... 15 
 

                                                     iv 
Lofton v. Texas Brine Corp. 
      720 S.W.2d 804 (Tex. 1986) ......................................................................... xi 
 
Merrell Dow Pharm., Inc. v. Havner 
      953 S.W.2d 706 (Tex. 1997) ......................................................................... xi 
       
Meyer v. Cathey 
      167 S.W.3d 327 (Tex. 2005) ................................................................... 31‐32 
       
Mills v. Gray  
      210 S.W.2d 985 (Tex. 1948) ......................................................................... 30 
 
Osterberg v. Peca,  
      12 S.W.3d 31 (Tex. 2000) ....................................................................... 15, 20 
 
Salinas v. Salinas 
      365 S.W.3d 318(Tex. 2012) .......................................................................... 15 
 
Schlumberger Tech. Corp. v. Swanson 
      959 S.W.2d 171 (Tex. 1997) ......................................................................... 32 
 
Sherman v. First Natʹl Bank 
       760 S.W.2d 240 (Tex. 1988) ........................................................................ xi 
       
Standard Fruit and Vegetable Co. v. Johnson 
      985 S.W.2d 62 (Tex. 1998) ........................................................................... 38 
 
Tex. Bank & Trust Co. 
      595 S.W.2d 502 (Tex. 1980) ................................................................... 31, 33 
 
Thigpen v. Locke 
      363 S.W.2d 247 (Tex. 1962) ...................................................... xii, 30, 32, 33 
 
 

                                                      v 
Valenzuela v. Aquino 
      853 S.W.2d 512(Tex. 1993) .......................................................................... 39 
 
Wal‐Mart Stores, Inc. v. Sturges, 
      52 S.W.3d 711(Tex. 2001) ............................................................................ 16 
 
Texas Courts of Appeal: 
 
Beaumont v. Basham 
       205 S.W.3d 608 (Tex. App.—Waco 2006) ................................................ 16 
 
Crounse v. State Farm Mut. Auto. Ins. Co. 
       336 S.W.3d 717 (Tex. App.—Houston [1st Dist.] 2010) ........................ 16 
 
Dorton v. Chase 
      262 S.W.3d 396 (Tex. App.—Waco 2008) ................................................. 16 
 
Eagle Oil & Gas Co. v. TRO‐X, L.P. 
      416 S.W.3d 137 (Tex. App.—Eastland 2013) ........................................... 15 
 
Editorial Caballero, S.A. de C.V. v. Playboy Enters., Inc. 
      359 S.W.3d 318 (Tex. App.—Corpus Christi 2012) ................................ 15 
 
Garza v. Cantu 
       431 S.W.3d 96 (Tex. App.—Houston [14th Dist.] 2013)  ...................... 15 
 
Harstan, Ltd. v. Kim,  
      441 S.W.3d 791 (Tex. App.—El Paso 2014) ........................................ 16, 20 
 
Hatton v. Turner 
      622 S.W.2d 450 (Tex. Civ. App.—Tyler 1981) ......................................... 33 
 



                                                     vi 
Hirschfeld Steel Co. v. Kellogg Brown & Root, Inc. 
       201 S.W.3d 272 (Tex. App.—Houston [14th Dist.] 2006) ................ 16, 17 
 
Holland v. Lesesne 
       350 S.W.2d 859 (Tex. Civ. App.—San Antonio 1961) ............................ 33 
 
Hunter v. PriceKubecka, PLLC 
       339 S.W.3d 795 (Tex. App.—Dallas 2011) ............................................... 16 
 
In re Estate of Bean 
        206 S.W.3d 749 (Tex. App.—Texarkana 2006) ....................................... 16 
 
In the Interest of A.M. 
       385 S.W.3d 74 (Tex. App.—Waco 2012) ................................................... 15 
 
Internacional Realty, Inc. v. 2005 RP West, Ltd. 
       449 S.W.3d 512 (Tex. App.—Houston [1st Dist.] 2014) ......................... 15 
 
Janssen Pharmaceutica, Inc. v. Martinez,  
       296 S.W.3d 634 (Tex. App.—El Paso 2009) .............................................. 16 
 
Levine v. Steve Scharn Custom Homes, Inc. 
       448 S.W.3d 637 (Tex. App.—Houston [1st Dist.] 2014) ......................... 15 
 
Lee v. Dykes, 312 S.W.3d 191 
       (Tex. App.—Houston [14th Dist.] 2010) .................................................. 16 
        
Lee v. Hasson 
       286 S.W.3d 1 (Tex. App.—Houston [14th Dist.] 2007) .................... 16, 33 
 
Lundy v. Masson 
       260 S.W.3d 482(Tex. App.—Houston [14th Dist.] 2008) ....................... 16 
 


                                               vii 
Meek v. Onstad 
      430 S.W.3d 601(Tex. App.—Houston [14th Dist.] 2014) ....................... 15 
 
Oliva v. Davila 
      373 S.W.3d 94 (Tex. App.—Dallas 2011) ................................................. 15 
 
Pope v. Darcey 
      667 S.W.2d 270 (Tex. App.—Houston [14th Dist.] 1984) ...................... 32 
 
Priebe v. AʹHearn,  
      2011 Tex. App. LEXIS 2542, *15 (Tex. App.—Houston  
      [1st Dist.] Apr. 6, 2011)(Mem. op.) ........................................................... 40 
 
Rhey v. Redic,  
      408 S.W.3d 440 (Tex. App.—El Paso 2013) .............................................. 15 
 
Texas First Nat. Bank v. Ng 
      167 S.W.3d 842 (Tex. App.—Houston [14th Dist.] 2005) ................ 17, 20 
 
Trostle v. Trostle 
       77 S.W.3d 908 (Tex. App.—Amarillo 2002) ...................................... 32‐33 
 
Vanderpool v. Vanderpool 
      442 S.W.3d 756 (Tex. App.—Tyler 2014) ................................................ xii 
 
Young v. Fawcett 
      376 S.W.3d 209 (Tex. App.—Beaumont 2012) ........................................ 30 
 
Statutes 
 
Texas Health & Safety Code 
      § 166.039(b) .................................................................................................. 22 
      § 711.002 ....................................................................................................... 38 
 

                                                          viii 
Texas Rules of Civil Procedure: 
      272, 274, 278, 279 ........................................................................................ 15 
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   
                                                   

                                                        ix 
                              Statement of the Case 
                                            
Corrine  Augustine  Nichols  Hill  Shearer  appeals  the  judgment  against  her 
from  the  County  Court  at  Law  No.  2,  in  Gregg  County.  David  Shearer, 
Appellee,  obtained  a  jury  verdict  on  three  causes  of  action  he  brought 
against  Corrine  Shearer.  First,  the  jury  unanimously  found  that  Corrine 
Shearer  breached  the  informal  fiduciary  duty  that  she  owed  Mr.  David 
Shearer.  The  jury  awarded  $35,000  in  mental  anguish  damages.  After 
unanimously  finding  that  Corrine  Shearer  acted  with  malice  in  breaching 
her  fiduciary  duty  towards  Mr.  David  Shearer,  the  jury  unanimously 
awarded $10,000 in exemplary damages. Lastly, the jury found that Corrine 
Shearer intentionally inflicted emotional distress on Mr. David Shearer by 
wrongfully  disposing  of  David  Shearer’s  ashes.  The  jury  awarded  Mr. 
David  Shearer  $1,500  in  mental  anguish.  After  various  post‐trial  motions, 
the trial court entered judgment on the verdict.  
                                            
                                Issues Presented 
                                            
       1. When  Appellant  failed  to  request  the  inclusion  of,  and  failed  to 
           object  to  the  omission  of,  certain  factors  in  the  jury  charge 
           concerning  the  existence  of  an  informal  fiduciary  duty,  did 
           Appellant  waive  her  ability  to  assert  a  legal  and  factual 
           sufficiency challenge on such factors? 
              
       2. Was  there  legally  and  factually  sufficient  evidence  that  a 
          relationship  of  trust  and  confidence  existed  as  charged  by  the 
          Court? 
        

      3. If  Appellant  preserved  error,  are  the  three  factors  raised  by 
         Appellant  required  to  establish  the  existence  of  an  informal 
         fiduciary duty?  
              



                                         x 
      4. Was  there  an  alternative  theory  of  recovery  that  David  Shearer 
         could have recovered under other than an intentional infliction of 
         emotional  distress  claim  when  there  is  no  fair  market  value  of 
         bodily  remains  thereby  precluding  a  conversion  claim  for  the 
         destruction of his father’s ashes? 
 
                           STANDARD OF REVIEW 

      When  conducting  a  legal  sufficiency  of  the  evidence  review,  an 

appellate  court  considers  only  the  evidence  and  inferences  which  tend  to 

support  the  lower  court’s  findings  and  disregards  all  evidence  and 

inferences  to  the  contrary.  International  Bank,  N.A.  v.  Morales,  736  S.W.2d 

622, 624 (Tex. 1987). If the evidence at trial furnishes some reasonable basis 

for reasonable minds to reach different conclusions on the existence of the 

vital  fact,  the  evidence  amounts  to  more  than  a  scintilla  of  evidence,  and 

the no evidence challenge fails. Sherman v. First Natʹl Bank, 760 S.W.2d 240, 

242  (Tex.  1988).  When  the  evidence  offered  to  prove  a  vital  fact  is  more 

than a mere scintilla, an appellate court must overrule a no evidence point 

of error. Merrell Dow Pharm., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex.1997). 

      When  conducting  a  factual  sufficiency  of  the  evidence  review,  the 

reviewing court examines all of the evidence. Lofton v. Texas Brine Corp., 720 


                                          xi 
S.W.2d  804,  805  (Tex.  1986).  A  verdict  can  only  be  set  aside  when  the 

evidence is so weak that the verdict is clearly wrong and manifestly unjust 

in light of all of the evidence. Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986).  

      In  Texas,  the  existence  of  an  informal  fiduciary  relationship—also 

known as a confidential relationship—is a question of fact for the factfinder 

to  answer.  Crim  Truck  &  Tractor  Co.  v.  Navistar  Intʹl  Transp.  Corp.,  823 

S.W.2d  591,  594  (Tex.  1992);  Vanderpool  v.  Vanderpool,  442  S.W.3d  756,  765 

(Tex. App.—Tyler 2014, no pet.) (citing Thigpen v. Locke, 363 S.W.2d 247, 253 

(Tex.  1962)).  Whether  an  informal  fiduciary  relationship  was  created  “is 

determined  from  the  actualities  of  the  relationship  between  the  persons 

involved.” Thigpin v. Locke, 363 S.W.2d at 253.  


       




                                         xii 
                           STATEMENT OF FACTS 
 
      In  1990,  John  Shearer  married  Corrine  Augustine  Nichols  Hill 

Shearer (Corrine Shearer), Appellant. 4 RR 34. David Shearer, Appellee, is 

John Shearer’s son from a previous marriage. 4 RR 34. On February 1, 2008, 

John Shearer and Corrine Shearer legally divorced in Gregg County, Texas. 

4  RR  35;  Pl’s  Ex.  7.  They  never  remarried,  and  were  not  common  law 

married  after  their  divorce.  5  RR  35‐43,  48‐50.    They  continued  to  live 

together  in  the  same  house  after  their  divorce  until  John  Shearer  was 

hospitalized. 4 RR 35.  

      On  November  2,  2009,  John  Shearer  fell  ill  and  went  to  the  Overton 

Brooks VA Medical Center (“Overton VA”) in Shreveport, Louisiana. 4 RR 

43.  Corrine  Shearer  accompanied  him  to  the  hospital.  4  RR  43.  On  the 

second day of John Shearer’s three (3) day stay at the Overton VA, medical 

personnel found out that Corrine Shearer was John Shearer’s ex‐wife. 4 RR 

39, 44‐46; Pl’s. Ex. 2‐85, 8 RR 91.  Corrine was informed by a social worker 

at the Overton VA that because she was John Shearer’s ex‐wife, she did not 

have  any  legal  authority  to  make  medical  decisions  on  John  Shearer’s 


                                         1
behalf. 4RR 46‐47; Pl’s. Ex. 2‐85; 8 RR 91. Corrine Shearer had a document 

faxed  to  the  Overton  VA  which  expressly  provided  that  she  had  no 

authority to make medical decisions on John Shearer’s behalf.  4 RR 47‐48; 

Pl’s.  Ex.  2‐85;  8  RR  91.  Moreover,  the  social  worker  informed  Corrine 

Shearer that the person that had the legal authority to make those decisions 

was  David  Shearer.  4  RR  47‐48;  Pl’s.  Ex.  2‐85;  8  RR  91.  As  such,  Corrine 

Shearer  gave  the  social  worker  David  Shearer’s  cell  phone  number.  4  RR 

52; Pl’s. Ex. 2‐85; 8 RR 91.  

       The  social  worker  called  David  Shearer  and  left  him  a  message 

informing him he had the authority to make medical decisions on behalf of 

his father, John Shearer. 4 RR 48; Pl’s. Ex. 2‐85; 4 RR 211.  Corrine Shearer 

and  David  Shearer  also  spoke  over  the  phone,  and  Corrine  Shearer 

confirmed that David Shearer had the right to make medical decisions on 

John  Shearer’s  behalf.  4  RR  211.  Soon  thereafter,  John  Shearer  was 

transferred  to  the  Houston  Michael  E.  DeBakey  VA  Medical  Center 

(“Houston VA”). 4 RR 50.  




                                          2
      Corrine Shearer traveled to the Houston VA where John Shearer was 

transferred.  4  RR  83.  Knowing  that  if  the  Houston  VA  found  out  that  she 

was John Shearer’s ex‐wife she would have no authority to make medical 

decisions  on  behalf  of  John  Shearer,  Corrine  Shearer  represented  to  the 

doctors, medical staff and hospitality personnel at the Houston VA that she 

was John’s wife. 4 RR 75, 93, 95, 98; Pl’s. Ex. 3‐39; 8 RR 683. David Shearer 

was unaware that Corrine Shearer was representing herself to doctors and 

medical staff as his father’s wife. 4 RR 175.  


      Just  prior  to  John  Shearer’s  illness,  David  Shearer’s  wife  was 

diagnosed  with  a  brain  tumor.  4  RR  56‐58,  155.  A  week  prior  to  John 

Shearer’s  illness,  David  Shearer  was  involved  in  a  recreational  shooting 

accident that resulted in part of his index finger being amputated. 4 RR 55‐

56, 58, 153‐155.  As a result of his own injury, David missed a week of work 

at Aerosmith Aviation. 4 RR 56, 155. David Shearer was paid hourly, and 

lost a week’s pay. 4 RR 155. Thus, while John Shearer was at the Houston 

VA,  David  Shearer  was  not  able  to  stay  in  Houston,  or  visit  regularly, 

because he was working to support his wife and three minor children, ages 

                                         3
three, seven, and twelve. 4 RR 56‐57, 156. As such, David relied on Corrine 

Shearer  to  relay  the  information  she  obtained  from  the  doctors  to  him  so 

that he could make decisions concerning his father. 4 RR 59, 67‐68, 156‐57, 

195, 198.  


       David  called  Corrine  Shearer  almost  on  a  daily  basis,  sometimes 

multiple times a day, to get updates on his father’s condition. 4 RR 158; Pl’s 

Ex. 6; Pl’s. Demonstrative Ex. 1; 8 RR 588 – 599 and 8 RR 601 ‐ 609.  David’s 

cell  phone  number  was  903‐261‐2471,  Corrine’s  cell  phone  number  was 

903‐452‐2956. 4 RR 52; Pl’s Ex. 6. David and Corrine Shearer spoke over 60 

times during John Shearer’s 33 day stay at the Houston VA. 4 RR 53‐56; Pl’s 

Ex. 6; Pl’s. Demonstrative Ex. 1; 8 RR 590 – 599 and 8 RR 601 ‐ 609. Corrine 

Shearer  also  called  David  Shearer,  initiating  19,  nearly  1/3  of  the  phone 

calls.  4  RR  174;  Pl’s  Ex.  6;  Pl’s.  Demonstrative Ex.  1;  8  RR  590  – 593,  8  RR 

596, 8 RR 604 – 605 and 8 RR 608 ‐ 609. David and Corrine Shearer spoke 

extensively  on  one  topic,  and  one  topic  only:  John  Shearer’s  medical 

condition.  4  RR  55.  Corrine  Shearer  provided  David  with  updates 

concerning John Shearer’s need for surgery, updates on John Shearer while 

                                             4
he  was  in  surgery,  and  the  updates  post‐surgery,  in  addition  to  relaying 

any  other  information  Corrine  Shearer  received  from  John  Shearer’s 

physicians.  4  RR  96‐97,  174.  David  Shearer,  however,  did  not  know  that 

Corrine  Shearer  was  representing  herself  to  be  John  Shearer’s  wife  and 

making  medical  decisions  on  John  Shearer’s  behalf  during  his  stay  at  the 

Houston VA. 4 RR 175‐76. 


      David  Shearer  went  to  the  Houston  VA  in  late  November  to  visit 

with his father, met with physicians and to talk with Corrine Shearer. 4 RR 

60‐63,  65‐66,  158,  160‐161.  David  Shearer  discussed  John  Shearer’s  future 

medical  care  with  the  doctors,  including  the  possibility  of  ordering  a  do‐

not‐resuscitate  (DNR).  4  RR  160‐161.  David  Shearer  and  Corrine  Shearer 

also  discussed  the  possibility  of  ordering  a  DNR  in  the  future,  including 

that if that situation arose, Corrine Shearer would let David know and he 

would make the decision to enter a DNR. 4 RR 59‐63, 65‐66, 161‐162, 191‐

192,  198,  211.  David  returned  home  and  made  arraignments  with  his 

employer  to  be  able  to  leave  in  the  event  he  needed  to  make  a  decision 

concerning issuing a DNR. 4 RR 165.  

                                         5
      After David left Houston, Corrine Shearer repeatedly told David that 

his  father’s  health  was  either  improving  or  no  worse.  4  RR  186‐187.  She 

even stated that John Shearer had made a “miraculous recovery.” 4 RR 65‐

66, 90, 162‐163. David continued to speak to Corrine Shearer almost every 

day  to  check  on  his  father’s  health.  4  RR  53‐56,  67;  Pl’s  Ex.  6;  Pl’s. 

Demonstrative Ex. 1; 8 RR 602 ‐ 609. Corrine Shearer repeatedly told David 

during  these  conversations  that  there  was  not  much  change  in  John 

Shearer’s condition. 4 RR 186‐87.  

      Sometime  before  6:00p.m.,  on  December  7,  a  physician  explained  to 

Corrine Shearer that John Shearer would likely need lifelong hemodialysis, 

may need ventilator support, and that it was now time to discuss “end of 

life issues” and the possibility of withdrawing life sustaining  care. 4 RR 68‐

70;  Pl’s.  Ex.  3‐39;  8  RR  683.  Corrine  Shearer  represented  to  the  physician 

that  she  needed  to  call  family.  4  RR  70‐71;  Pl’s.  Ex.  3‐39;  8  RR  683.  This 

conversation occurred at or before 6:05 p.m. on December 7, 2009. 4 RR 70; 

Pl’s.  Ex.  3‐39;  8  RR    683.  Just  over  an  hour  later,  David  Shearer  called 

Corrine Shearer and the two talked for over eleven (11) minutes. 4 RR 71‐


                                            6
73, 163; Pl’s Ex. 6; Pl’s Demonstrative 1; 8 RR 608.  At no point did Corrine 

Shearer  tell  David  about  the  conversation  she  had  with  the  physician 

regarding  long  term  care,  and  the  possibility  of  withdrawing  or 

deescalating John Shearer’s medical care. 4 RR 72‐73, 163‐64. 

      The next day, December 8, 2009, around 12:30 p.m., Corrine Shearer 

informed  John  Shearer’s  doctors  that  she  wanted  care  withdrawn  at  this 

time.  Pl’s.  Ex.  3‐16;  8  RR  772;  4  RR  73‐76,  104,  116.  The  doctors  obeyed 

Corrine  Shearer’s  orders  and  withdrew  all  care  from  John  Shearer  that 

afternoon, including: (1) a ventilator, (2) all life sustaining medications, and 

(3) all nutritional support. Pl’s Ex. 3‐16; 8 RR 772. All care was withdrawn 

from John Shearer by 3:48 p.m. on December 8, 2009. Pl’s Ex. 3‐18; 8 RR 772.  

      Pursuant  to  his  usual  routine,  David  Shearer  called  Corrine  Shearer 

around  6:00  p.m.  on  December  8,  2009  and  the  two  spoke  for  over  six  (6) 

minutes. Pl’s Ex. 6; Pl’s. Demonstrative Ex. 1; 8 RR 609; 4 RR 77‐79, 164‐165. 

During  that  conversation,  Corrine  Shearer  failed  to  mention  to  David 

Shearer  that  she  ordered  all  life  sustaining  machines,  life  sustaining 

medications,  and  all  nutritional  support  be  withdrawn  from  John  Shearer 


                                          7
just  hours  before  and  that  she  had  ordered  the  DNR.  4  RR  76‐79,  82,  127, 

164‐165.  As  a  result,  John  Shearer  died  alone,  without  the  comfort  of  his 

son,  at  4:00  a.m.  on  December  9,  2009—approximately  16  hours  after 

Corrine  Shearer  had  ordered  the  DNR  and  almost  ten  (10)  hours  after 

Corrine Shearer failed to disclose to David what she had done. Pl’s Ex. 3—

8;  8  RR    679;  4  RR  78‐79,  82,  127,  164.    David  Shearer  never  had  an 

opportunity  to  say  goodbye  to  his  father.  4  RR  86,  165‐166.  Remarkably, 

Corrine  Shearer  thinks  David  should  feel  guilty  for  not  being  able  to  say 

goodbye  to  John  before  he  died.  4  RR  86.  Yet,  she  admits  that  David  was 

entitled to every piece of information that she could have told David. 4 RR 

132.  

         David  Shearer  was  surprised  to  hear  his  father  had  passed  away 

because  Corrine  Shearer  had  told  him  that  his  father’s  health  was 

improving.  4  RR  186‐187.  Corrine  Shearer  never  told  David  that  she 

ordered  a  DNR  on  John  Shearer,  nor  did  she  ever  inform  David  that  she 

had  ordered  all  life  sustaining  machines,  medications  and  nutrients  be 

withdrawn from John Shearer. 4 RR 83‐84, 165. David did not find out that 


                                          8
Corrine Shearer had ordered all life sustaining care be withdrawn from his 

father  and  ordered  the  DNR  until  he  requested  a  copy  of  John  Shearer’s 

medical records. 4 RR 83‐84, 165.  

      The  day  John  Shearer  died,  Corrine  Shearer,  under  no  authority, 

instructed  the  hospital  to  deliver  John  Shearer’s  body  to  Cremate  Texas, 

Inc.  so  his  body  could  be  cremated.  4  RR  83,  211.  Pursuant  to  Corrine 

Shearer’s orders John Shearer’s body was cremated. 4 RR 83. 

      After  learning  that  his  father’s  body  was  cremated  David  Shearer 

informed Corrine Shearer of his intent to take his father’s ashes. 4 RR 84‐85. 

Despite  telling  Corrine  Shearer  that  he  wanted  his  father’s  ashes,  Corrine 

Shearer disposed of John Shearer’s ashes without the knowledge or consent 

of David. 4 RR 84‐85, 204. David learned that Corrine Shearer had disposed 

of his father’s ashes from his aunt. 4 RR 204.  

      David  Shearer  as  independent  administrator  of  his  father’s  estate 

brought  claims  against  Corrine  Shearer  for  invasion  of  John  Shearer’s 

privacy  in  private  affairs,  specifically  concerning  the  decisions  regarding 

John  Shearer’s  medical  care.  David  Shearer,  in  his  individual  capacity, 


                                         9
brought additional causes of action against Corrine Shearer. David Shearer 

sued Corrine Shearer for invasion of privacy, namely for making decisions 

regarding his father’s medical care that were David’s to make, for Corrine 

Shearer’s  breach  of  the  relationship  of  trust  and  confidence  between  the 

two  of  them  (informal  fiduciary  duty),  and  conversion  of  John  Shearer’s 

ashes.  Additionally,  David  brought  an  action  for  intentional  infliction  of 

emotional  distress  for  disposing  of  John  Shearer’s  Ashes  without  David 

Shearer’s consent or knowledge and disposing of them in manner directly 

contrary to David Shearer and John Shearer’s wishes. 

      The case was tried by a jury. At the close of evidence Corrine Shearer 

moved  for,  and  was  awarded,  a  directed  verdict  on  David’s  conversion 

claim.  5  RR  15‐16.  All  other  claims  were  submitted  to  the  jury.  The  jury 

unanimously found that an informal fiduciary relationship existed between 

David  Shearer  and  Corrine  Shearer  and  the  jury  unanimously  found  that 

Corrine  Shearer  breached  her  informal  fiduciary  duty  to  David. 

Accordingly,  the  jury  awarded  David  Shearer  $35,000.00  for  mental 

anguish.  Further,  the  jury  unanimously  found  that  Corrine  Shearer  acted 


                                         10
with  malice  in  breaching  her  informal  fiduciary  duty  and  unanimously 

awarded  $10,000.00  in  exemplary  damages.  Additionally,  the  jury  found 

that  Corrine  Shearer  intentionally  inflicted  emotional  distress  on  David 

through  her  taking  and  disposing  of  John  Shearer’s  ashes.  The  jury 

awarded $1,500 in damages.  

      The trial court denied Corrine Shearer’s Motion to Disregard Certain 

Jury Findings and her J.N.O.V.  Corrine Shearer then filed a Motion to Set 

Aside Judgement and for New Trial. The trial court denied her motions.  

                     SUMMARY OF THE ARGUMENT 
 
      The  jury  unanimously  found  that  an  informal  fiduciary  relationship 

existed  between  Mr.  David  Shearer,  Appellee,  and  Corrine  Shearer, 

Appellant, and the trial court entered judgement on that finding. The jury 

also unanimously found that Ms. Corrine Shearer maliciously breached her 

informal  fiduciary  duty.  Importantly,  Appellant  does  not  raise  any  point 

on  appeal  concerning  the  jury’s  unanimous  finding  that  Ms.  Corrine 

Shearer  maliciously  breached  her  fiduciary  duty.  Instead,  Appellant 

contends  that  there  was  insufficient  evidence  of  the  existence  of  an 


                                       11
informal  fiduciary  duty  between  herself  and  David  Shearer.    Yet,  Corrine 

Shearer  failed  to  preserve  error  for  her  no  evidence  grounds.  Corrine 

Shearer appeals the jury’s unanimous finding of the existence an informal 

fiduciary  relationship  on  the  grounds  that  there  is  legally  and  factually 

insufficient to establish that: (1) a relationship of trust existed prior to and 

apart from the basis of David’s cause of action; (2) David “was accustomed 

to  receiving  judgment  or  advice  from  Corrine,”  and  (3)  Corrine  Shearer 

was  not  in  a  position  of  “dominance  on  one  side”  coupled  with  “David’s 

weakness,”  on  the  other.  Appellant’s  Br.  7.  The  trial  court’s  jury  charge, 

however,  did  not  define  a  fiduciary  duty  as  requiring  any  of  those  three 

factors.  Corrine  Shearer  did  not  request  that  the  trial  court  define,  or 

otherwise charge the jury, that the existence of an informal fiduciary duty 

requires  evidence  of  all  (or  any)  of  these  three  factors.  Moreover,  Corrine 

Shearer did not object to the omission of any of these factors from the trial 

court’s  charge.  In  fact,  the  language  used  by  the  court  in  instructing  the 

jury  on  an  informal  fiduciary  relationship  is  substantially  the  same  as  the 

language  Corrine  Shearer  requested.  Def’s.  Proposed  Charge,  5;  Jury 


                                          12
Charge,  7.  As  a  result,  Corrine  Shearer  failed  to  preserve  error  on  these 

grounds.  Accordingly,  any  legal  or  factual  sufficiency  review  should  be 

based on the Court’s charge.  


      Plaintiff, however, does not read Corrine Shearer’s Appellant brief as 

alleging  that  there  is  legally  or  factually  insufficient  evidence  of  the 

existence  of  an  informal  fiduciary  duty  under  the  trial  court’s  charge. 

Because  Corrine  Shearer  failed  to  preserve  error,  and  because  Corrine 

Shearer  does  not  argue  that  there  is  legally  or  factually  insufficient 

evidence  of  the  existence  of  an  informal  fiduciary  relationship  under  the 

trial court’s charge, there is no need for this Court to conduct a legal and/or 

factual sufficiency review of the jury’s unanimous finding. However, if this 

Court does finds that Corrine Shearer properly raised her factual and legal 

sufficiency points under the charge provided to the jury, there is legal and 

factually sufficient evidence supporting the jury’s unanimous finding.  


      Alternatively, if this court finds Corrine Shearer preserved error, her 

legal  and  factual  sufficiency  points  of  error  are  irrelevant  as  the  three 

factors  relied  upon  by  Corrine  Shearer  are  not  required  for  the  creation 

                                         13
and/or existence of an informal fiduciary relationship. As the three factors 

are not required, insufficient evidence for any or all of them do not render 

the jury verdict improper. 


      Next,  if  this  Court  holds  that  the  three  factors  are  required  for  the 

creation  and/or  existence  of  an  informal  fiduciary  duty,  the  record 

establishes  that  the  jury  had  sufficient  evidence  to  find  an  informal 

fiduciary relationship existed prior to and apart from the basis of David’s 

cause  of  action,  that  David  was  accustomed  to  receiving  judgment  or 

advice, and that Corrine Shearer was in a position of power over David. 


      Finally, the trial court correctly allowed David Shearer to recover on 

his  claim  for  intentional  infliction  of  emotional  distress  because  no  other 

tort remedy for mental anguish pertaining to the disposal of John Shearer’s 

ashes was available.  


       


       


       

                                          14
                                          ARGUMENT 


I.   Corrine  Shearer  Failed  to  Preserve  Error  by  Failing  to  Request  the 
     Inclusion of, and Failing to Object to the Omission of, the Additional 
     Three  Factors  that  Form  the  Foundation  of  Her  Legal  and  Factual 
     Sufficiency  Challenges  Regarding  the  Existence  of  an  Informal 
     Fiduciary Duty. 
      
        An appellate court reviews the evidence in light of the charge given 

 to the jury. Burbage v. Burbage, 447 S.W.3d 249, 260 (Tex. 2014). That is, the 

 trial  court’s  charge  sets  the  standard  for  legal  and  factual  sufficiency 

 review. Id. “[I]t is the courtʹs charge, not some other unidentified law, that 

 measures the sufficiency of the evidence when the opposing party fails to 

 object to the charge.ʺ TEX.  R.  CIV.  P. 272, 274, 278, 279; Osterberg v. Peca, 12 

 S.W.3d 31, 55 (Tex. 2000).1



     1
      See also Burbage v. Burbage, 447 S.W.3d at 260; Salinas v. Salinas, 365 S.W.3d 318, 321 
 (Tex.  2012);  Larson  v.  Cook  Consultants,  Inc.,  690  S.W.2d  567,  568  (Tex.  1985);  Allen  v. 
 American Natʹl Ins. Co., 380 S.W.2d 604, 609 (Tex. 1964); Internacional Realty, Inc. v. 2005 
 RP  West,  Ltd.,  449  S.W.3d  512,  532  (Tex.  App.—Houston  [1st  Dist.]  2014,  pet.  denied); 
 Levine v. Steve Scharn Custom Homes, Inc., 448 S.W.3d 637, 649 (Tex. App.—Houston [1st 
 Dist.]  2014, pet. filed);  Meek v. Onstad, 430 S.W.3d  601,  608 (Tex. App.—Houston [14th 
 Dist.] 2014, no pet.); Eagle Oil & Gas Co. v. TRO‐X, L.P., 416 S.W.3d 137, 148 (Tex. App.—
 Eastland 2013, pet. granted); Garza v. Cantu, 431 S.W.3d 96, (Tex. App.—Houston [14th 
 Dist.] 2013, pet. denied); Rhey v. Redic, 408 S.W.3d 440, 452 (Tex. App.—El Paso 2013, no 
 pet.); In the Interest of A.M., 385 S.W.3d 74, 81(Tex. App.—Waco 2012, no pet.); Editorial 
 Caballero,  S.A.  de  C.V.  v.  Playboy  Enters.,  Inc.,  359  S.W.3d  318,  329  (Tex.  App.—Corpus 
 Christi  2012,  pet.  denied);  Oliva v.  Davila,  373  S.W.3d  94,  101  (Tex.  App.—Dallas  2011, 
                                                  15
       When a party fails to request the inclusion of particular factors in the 

jury  charge  and  additionally  fails  to  object  to  the  omission  of  the  same 

factors  from  the  charge,  the  party  cannot  then  claim  on  appeal  that  the 

judgment  should  be  reversed  because  there  is  legally  and  factually 

insufficient evidence of the factors because the trier of fact was never asked 

to consider them. Wal‐Mart Stores, Inc. v. Sturges, 52 S.W.3d 711, 715 (Tex. 

2001); Hirschfeld Steel Co. v. Kellogg Brown & Root, Inc., 201 S.W.3d 272, 283‐

86 (Tex. App.—Houston [14th Dist.] 2006, no pet.).  Accordingly, when the 

charge does not instruct the jury to consider an element of a cause of action, 

finding insufficient evidence regarding that element is immaterial. Harstan, 

Ltd. v. Kim, 441 S.W.3d 791, 799 (Tex. App.—El Paso 2014, no pet.)(because 

the  charge  for  statuary  fraud  failed  to  require  justifiable  reliance,  legally 



pet. denied); Hunter v. PriceKubecka, PLLC, 339 S.W.3d 795, 807 (Tex. App.—Dallas 2011, 
no  pet.);  Crounse  v.  State  Farm  Mut.  Auto.  Ins.  Co.,  336  S.W.3d  717,  719  (Tex.  App.—
Houston  [1st  Dist.]  2010,  pet.  denied);  Lee  v.  Dykes,  312  S.W.3d  191,  194  (Tex.  App.—
Houston  [14th  Dist.]  2010,  no  pet.);  Janssen  Pharmaceutica,  Inc.  v.  Martinez,  296  S.W.3d 
634,  644(Tex.  App.—El  Paso  2009,  no  pet.);  Dorton  v.  Chase,  262  S.W.3d  396,  398  (Tex. 
App.—Waco  2008,  pet.  denied);  Lundy  v.  Masson,  260  S.W.3d  482,  492  (Tex.  App.—
Houston  [14th  Dist.]  2008,  pet.  denied);  In  re  Estate  of  Bean,  206  S.W.3d  749,  760  (Tex. 
App.—Texarkana  2006,  pet.  denied);  Lee  v.  Hasson,  286  S.W.3d  1,  20  (Tex.  App.—
Houston  [14th  Dist.]  2007,  pet.  denied);  Beaumont  v.  Basham,  205 S.W.3d  608,  619  (Tex. 
App.—Waco 2006, pet. denied). 

                                                  16
sufficient evidence on justifiable reliance was not necessary); see also Texas 

First  Nat.  Bank  v.  Ng,  167  S.W.3d  842,  855‐56  (Tex.  App.—Houston  [14th 

Dist.]  2005,  judgmʹt  vacated  w.r.m.)  (the  complaining  party  waived  any 

argument  that  evidence  was  insufficient  to  support  finding  of  justifiable 

reliance  because  jury  charge  did  not  require  justifiable  reliance).  Said 

differently,  sufficiency  of  the  evidence  reviews  cannot  be  based  on  legal 

standards  that  were  not  submitted  to  the  jury.  Id.;  see  also  Hirschfeld  Steel 

Co.  v.  Kellogg  Brown  &  Root,  Inc.,  201  S.W.3d  272,  283‐86  (Tex.  App.—

Houston  [14th  Dist.]  2006,  no  pet.)(rejecting  appellant’s  legal  arguments 

establishing  substantial  performance  because  they  were  not  submitted  to 

the jury). 

      Here,  the  charge  contained  only  one  question  pertaining  to  the 

existence of an informal fiduciary duty, and it was Question 5. Specifically, 

“Question 5” asked: 

      Did  a  relationship  of  trust  and  confidence  exist  between 
      DAVID SHEARER and CORRINE SHEARER at the time of the 
      occurrence? 
       
Jury Charge, 7. The trial court instructed the jury that:  


                                           17
      A  relationship  of  trust  and  confidence  existed  if  DAVID 
      SHEARER justifiably placed trust and confidence in CORRINE 
      SHEARER  to  act  in  DAVID  SHEARER’s  best  interest.  DAVID 
      SHEARER’s  subjective  trust  and  feelings  alone  do  not  justify 
      transforming  an  arms‐length  dealings  into  a  relationship  of 
      trust and confidence.  
             
Jury Charge, 7. The trial court instructed the jury to consider only whether 

a relationship of trust and confidence existed between Corrine Shearer and 

David  Shearer.  Id.  Moreover,  the  trial  court  instructed  the  jury  that  “[a] 

relationship  of  trust  and  confidence  existed  if  David  Shearer  justifiably 

placed  trust  and  confidence  in  Corinne  Shearer  to  act  in  David  Shearer’s 

best  interest.  David  Shearer’s  subjective  trust  and  feelings  alone  do  not 

justify  transforming  arm’s‐length  dealings  into  a  relationship  of  trust  and 

confidence.” Jury Charge, 7. Additionally, the trial ourt instructed the jury 

that  a  relationship  of  trust  and  confidence  “cannot  be  based  solely  on 

David’s subjective feelings.” Jury Charge, 7. 

      The  trial  court’s  charge  is  almost  verbatim  to  the  language  Corrine 

Shearer  submitted  to  the  trial  court  in  her  proposed  charge.  Def’s. 

Proposed Charge, 5. Indeed, Corrine Shearer requested that the trial court 

charge the jury as follows: 

                                         18
      Did  a  relationship  of  trust  and  confidence  exist  between 
      Corrine Shearer and David Shearer?  
       
      A relationship of trust and confidence existed if David Shearer 
      justifiably placed trust and confidence in Corinne Shearer to act 
      in David Shearer’s best interest. David Shearer’s subjective trust 
      and  feelings  alone  do  not  justify  transforming  arm’s‐length 
      dealings into a relationship of trust and confidence. 
        
      Def’s. Proposed Charge, 5.  

      As  seen  above,  the  only  difference  between  Corrine  Shearer’s 

requested  charge  and  the  charge  used  by  the  trial  court,  is  that  the  trial 

court’s charge added the phrase “at the time of the occurrence” at the end 

of  the  question.  See  Def’s  Proposed  Charge,  5;  Jury  Charge,  7.  Corrine 

Shearer  never  requested  that  the  trial  court  charge  the  jury  on  the  three 

factors which now form the foundation of her legal and factual sufficiency 

challenges. Specifically, Corrine Shearer did not request the addition of, or 

object to the exclusion of, a definition of trust and confidence that required 

proving  that:  (1)  the  confidential  relationship  existed  prior  to  and  apart 

from  the  basis  of  the  cause  of  action;  (2)  that  David  was  accustomed  to 

being  guided  by  the  judgment  or  advice  of  Corrine  Shearer,  or  (3)  that 

Corrine  Shearer  and  David  lacked  equal  footing  in  their  relationship. 

                                          19
Corrine  Shearer’s  attorneys  objected  only  to  the  submission  of  “Question 

2”  and  “Question  9.”  5  RR  26‐27.  After  lodging  her  objections  to  the 

submission  of  Questions  2  and  9,  Corrine  Shearer’s  attorney  stated 

unequivocally that “I have no requested additions to the charge.” 5 RR 26. 

Corrine Shearer’s attorney’s statement concluded the charge conference. 5 

RR  26‐27.  Accordingly,  Corrine  Shearer  waived  her  legal  and  factually 

sufficiency  points  on  these  factors.  See  Burbage  v.  Burbage,  447  S.W.3d  at 

255;  Harstan,  Ltd.,  441  S.W.3d  at  799;  Texas  First  Nat.  Bank,  167  S.W.3d  at 

855‐56. Consequently, Corrine Shearer’s legal and factual sufficiency points 

should be overruled.   

      Corrine Shearer’s failure to object or request any change to “Question 

5” requires this Court to review the sufficiency of the evidence in light of 

the charge given by the court. Burbage v. Burbage, 447 S.W.3d 249, 260 (Tex. 

2014)  (when  the  appellant  fails  to  object  to  the  charge  or  to  request  a 

different  charge,  the  sufficiency  of  the  evidence  is  measured  by  the  trial 

court’s  charge);  Osterberg  v.  Peca,  12  S.W.3d  at  55.  Thus,  the  sufficiency  of 

the  evidence  to  support  the  existence  of  an  informal  fiduciary  duty  is 


                                           20
  limited  to  the  factors  and  elements  the  court  instructed  the  jury  on,  and 

  defined for the jury. Id.  Yet, Corrine Shearer does not raise on appeal that 

  there  is  legally  or  factually  insufficient  evidence  to  support  the  jury’s 

  finding  under  the  trial  court’s  charge.  Accordingly,  there  is  no  reason  for 

  this  Court  to  perform  a  legal  or  factual  sufficiency  review,  and  Corrine 

  Shearer’s appellate points concerning the existence of an informal fiduciary 

  duty should be overruled.  

II.      There  Is  Legally  and  Factually  Sufficient  Evidence  Supporting  the 
         Jury’s  Unanimous  Finding  of  the Existence  of  An  Informal  Fiduciary 
         Relationship Under the Court’s Charge. 
          
            If, however, this Court finds that Corrine Shearer has properly raised 

      an  appellate  point  concerning  the  legal  and  factual  sufficiency  of  the 

      evidence concerning the existence of an informal fiduciary duty under the 

      trial  court’s  charge,  there  is  legally  and  factually  sufficient  evidence  to 

  support the jury’s verdict and trial court’s judgment.  

            Prior  to  John  Shearer’s  transfer  to  the  Houston  VA,  Corrine  knew 

  from  the  social  worker  at  the  Overton  VA  that  because  she  was  John 

  Shearer’s ex‐wife, she had no legal authority to make medical decisions on 


                                               21
John Shearer’s behalf. 4 RR 46‐48; Pl’s. Ex. 2‐85; 8 RR 91. She also knew that 

the document she had faxed to the Overton VA expressly provided that she 

did not have the right to make medical decisions on John Shearer’s behalf.  

4 RR 47; Pl’s. Ex. 2‐85; 8 RR 91.  Moreover, she knew from the social worker 

at  the  Overton  VA  that  the  person  that  had  the  legal  authority  to  make 

those decisions was David. 4 RR 47; Pl’s. Ex. 2‐85; 8 RR 91. David correctly 

believed he was the individual with the right to make medical decisions on 

behalf  of  his  father,  John  Shearer.  4  RR  172,  191,  192,  194,  198,  211;  TEX. 

HEALTH  &  SAFETY  CODE  §166.039.  Corrine  even  said  this  to  David  during 

their  conversations  prior  to  John’s  death.  4  RR  59‐63,  65‐66,  161‐162,  191‐

192, 198, 211. Moreover, the Overton VA left him a voicemail saying that he 

had the right to make medical decisions on behalf of his dad. 4 RR 172, 192, 

198. 

        Moreover, Corrine Shearer knew that David could not come down to 

stay with John Shearer at the Houston VA. 4 RR 55‐58.  Corrine knew that 

David was in a gun accident just a week prior to John Shearer falling ill and 

that David Shearer’s wife had recently been diagnosed with a brain tumor. 


                                           22
4 RR 55‐58. She also knew that David had three minor children to support. 

4 RR 57. As a result, Corrine Shearer knew that David was trusting her to 

relay the information she obtained from the doctors to him so that he could 

make  decisions  concerning  his  father.  4  RR  59,  67‐68,  198.    Moreover, 

Corrine  knew  that  David  trusted  her  to  provide  him  with  accurate 

information regarding John Shearer’s medical condition:  

            Q:  You  knew,  Corrine  Shearer,  that  during  all  of 
            those phone conversations, that David was trusting 
            you  to  accurately  tell  him  what  was  going  on  with 
            his father?  
            A: I did the best I could do, sir. Yes, sir.  
            Q: That doesnʹt answer my question.  
            A: Iʹm sorry. What was it?  
            Q: My question was, you knew David was trusting 
            you to accurately provide the information about his 
            father, yes or no?  
            A: Yes.  
            Q:  And  you  also  knew  that  if  Davidʹs  fatherʹs 
            condition,  Johnʹs  condition,  got  to  the  point  where 
            death was going to happen for sure, he was trusting 
            you to give him a call?  
            A: I donʹt know.  
            Q:  Remember  giving  a  deposition  in  this  case, 
            Corrine Shearer?  
            A What did you say? 
            Q: You remember giving a deposition in this case?  
            A: Yes 
            Q: You were under oath?  

                                        23
            A: Yes.  
            … 
            Q: [reading from Corrine Shearer’s Deposition] Did 
            you believe David trusted that you would tell him if 
            his  fatherʹs  condition  got  to  a  point  where  death 
            was  likely?  Answer.  Death  was  always  likely,  but, 
            yes. Did I read that correctly?  
            A: Yes.  
            Q: So you knew that he was trusting you that if that 
            point came –  
            A: Well, yes, sir. Everybody was trusting me. I had 
            to tell them everything.  
 
4 RR 59‐60.  

      Nearly every day, sometimes multiple times a day, David would call 

Corrine or vice versa. 4 RR 53‐56, 158, 174; Pl’s Ex. 6; Pl’s Demonstrative Ex. 

1; 8 RR 590 – 599 and 8 RR 601 ‐ 609. In fact, David and Corrine talked over 

60 times during John Shearer’s 33 day stay at the Houston VA hospital. Pl’s 

Ex. 6; Pl’s Demonstrative Ex. 1; 8 RR 590 – 599 and 8 RR 601 ‐ 609. Yet, this 

was NOT a one‐sided relationship. That is, David did NOT initiate all the 

calls. 4 RR 53‐56, 158, 174; Pl’s Ex. 6; Pl’s Demonstrative Ex. 1; 8 RR 590 – 

599 and 8 RR 601 609.  Corrine Shearer perpetuated the relationship of trust 

and confidence by initiating 19, nearly 1/3 of the, phone calls. 4 RR 174; Pl’s 

Ex. 6; Pl’s. Demonstrative Ex. 1; 8 RR 590 – 593, 8 RR 696, 8 RR 604 – 605 

                                       24
and 8 RR 608 ‐ 609. Every phone call between Corrine and David was about 

one thing: John Shearer’s medical condition. 4 RR 55, 174. Indeed, Corrine 

Shearer  updated  David  concerning  the  John  Shearer’s  need  for  surgery, 

updates  on  John  Shearer  while  he  was  in  surgery,  and  the  updates  post‐

surgery, in addition to relaying other information Corrine Shearer received 

from  John  Shearer’s  physicians.  4  RR  96‐97;  174.  David  Shearer,  however, 

did  not  know  Corrine  Shearer  was  making  medical  decisions  on  John 

Shearer’s behalf during his stay at the Houston VA. 4 RR 175‐76. Nor did 

David Shearer know that she was representing herself to be John Shearer’s 

wife at the Houston VA. 4 RR 175. 

      Moreover,  when  David  Shearer  went  to  the  Houston  VA  in  late 

November,  he  visited  with  his  father,  met  with  physicians,  and  met  with 

Corrine  Shearer.  4  RR  161.  They  discussed  John  Shearer’s  future  care, 

including  the  possibility  of  needing  to  order  a  DNR.  4  RR  161.  David 

Shearer  and  Corrine  Shearer  further  discussed  the  possibility  of  a  DNR 

being  ordered  in  the  future,  including  the  fact  that  if  that  situation  arose, 

Corrine  Shearer  would  let  David  know  and  David  would  make  the 


                                           25
decision whether to enter a DNR. 4 RR 59‐63, 65‐66, 161‐162, 191‐192, 198, 

211. In fact, after returning home to Longview from his trip to the Houston 

VA  in  late  November,  David  Shearer  made  arrangements  with  his 

employer to leave in the event he needed to make a decision on whether to 

enter  a  DNR  on  his  father.  4  RR  165.  Instead,  Corrine  Shearer  informed 

David Shearer that John Shearer had made a miraculous recovery and that 

the possibility of a DNR was off the table. 4 RR 162‐163. From then to the 

day John Shearer died, Corrine Shearer told David that there was not much 

change in John Shearer’s condition. 4 RR 186‐87.  

      On December 7, 2009, a physician discussed John Shearer’s long term 

expectations  with  Corrine  Shearer,  including  the  fact  that  John  Shearer 

would likely need lifelong hemodialysis and may need ventilator support. 

Pl’s. Ex. 3‐ 39; 8 RR 683.  Corrine Shearer and the physician discussed end 

of life issues and possibly withdrawing versus deescalating care. Pl’s. Ex. 3‐

39; 8 RR 683.  Corrine Shearer represented to the physician that she needed 

to  call  family.  Pl’s.  Ex.  3‐39;  8  RR  683.  This  conversation  between  Corrine 

Shearer and the physician occurred  at or before 6:05 p.m. on December 7, 


                                          26
2009.  Pl’s.  Ex.  3‐39;  8  RR  683.  At  7:26  p.m.,  just  over  an  hour  later,  David 

Shearer  called  Corrine  Shearer  and  the  two  talked  for  over  eleven  (11) 

minutes.  Pl’s  Ex.  6;  Pl’s  Demonstrative  1;  8  RR  606.    Not  one  time  during 

this eleven minute conversation did Corrine Shearer tell David Shearer that 

she  and  the  physician  discussed  long  term  care,  or  the  possibility  of 

withdrawing or deescalating John Shearer’s medical care. 4 RR 163‐64. 

       On  the  morning  of  December  8,  Corrine  Shearer  lied  to  the  doctors 

telling them that she had spoken with John’s family, and that she wanted 

care  withdrawn  at  this  time.  Pl’s.  Ex.  3‐18;  8  RR  772.  All  life  sustaining 

machines, medications and nutritional support was withdrawn from John 

Shearer by 3:48 p.m. on December 8, 2009. Pl’s. Ex. 3‐18; 8 RR 772. Corrine 

Shearer did not inform David Shearer that she had placed such a directive 

to physicians. 4 RR 73, 163‐64. David Shearer called Corrine Shearer on the 

evening of December 8, 2009 at 6:01 p.m. and the two spoke for over six (6) 

minutes. Pl’s Ex. 6; Pl’s. Demonstrative Ex. 1; 8 RR 609; 4 RR 77‐79. During 

that  conversation,  Corrine  Shearer  never  mentioned  that  she  had  ordered 

all life sustaining machines, life sustaining medications, and all nutritional 


                                            27
support be withdrawn from John Shearer just hours before. 4 RR 78‐79 127, 

164.    Nor  did  she  inform  David  that  Corrine  Shearer  ordered  a  DNR  on 

John  Shearer.  4  RR  78‐79  127,  164.  John  Shearer  passed  away  around  4:00 

a.m.  on  December  9,  2009  without  the  comfort  of  his  son  and 

approximately  16  hours  after  Corrine  Shearer  ordered  all  life  sustaining 

machines,  life  sustaining  medications  and  nutritional  support  be 

withdrawn and ordered the DNR. 4 RR 82‐83; Pl’s. Ex. 3‐8; 8 RR 679.  That 

is  almost  ten  (10)  hours  after  Corrine  Shearer  failed  to  disclose  to  David 

what  she  had  done  during  their  phone  conversation.  Pl’s  Ex.  3‐18;  8  RR  

772; 4 RR 78‐79 127, 164. Corrine Shearer never told David that she ordered 

the DNR, or that she ordered all life sustaining machines, medications and 

nutrients be withdrawn from John Shearer. Pl’s Ex. 3‐18; 8 RR 772.  

       Objectively, David was justified in his reliance on Corrine Shearer to 

give  him  accurate  and  correct  information  regarding  his  father’s  medical 

treatment.  Corrine  Shearer  knew  she  had  no  right  to  make  medical 

decisions  on  John  Shearer’s  behalf.    David  Shearer  knew  that  Corrine 

Shearer  had  no  right  to  make  medical  decisions  on  John  Shearer’  behalf.  


                                          28
   Corrine  Shearer    further  knew  David  had  the  right  to  make  such  medical 

   decisions, she concealed the fact from David that she was misrepresenting 

   herself  to  the  Houston  VA  physicians  as  John  Shearer’s  wife,  and  she 

   perpetuated  the  relationship  of  trust  and  confidence  by  confirming  to 

   David that he had the right to make the medical decisions on John’s behalf, 

   by confirming to David that it was his decision concerning the DNR and by 

   continuously providing David Shearer with updates concerning his father’s 

   medical  condition.    There  is  more  than  legally  and  factually  sufficient 

   evidence  to  support  the  jury’s  unanimous  finding  that  a  relationship  of 

   trust  and  confidence  existed  between  David  and  Corrine  Shearer. 

   Accordingly,  Appellant’s  legal  and  factually  sufficient  points  should  be 

   overruled.  

III.   Corrine  Shearer’s  Legal  and  Factual  Sufficiency  Points  of  Error  are 
       Irrelevant  Because  the  Factors  Raised  by  Corrine  Shearer  in  Her 
       Appeal  are  Not  Required  for  the  Creation  of,  or  the  Existence  of,  an 
       Informal Fiduciary Duty. 

          A fiduciary duty may arise from an informal relationship “where one 

   person  trusts  in  and  relies  upon  another,  whether  the  relation  is  a  moral, 

   social,  domestic,  or  purely  personal  one.”  Fitz‐Gerald  v.  Hull,  237  S.W.2d 

                                             29
256, 261 (Tex. 1951). The term fiduciary refers to any person owing a “duty 

of  integrity  and  fidelity,  and  it  applies  to  any  person  who  occupies  a 

position  of  peculiar  confidence  towards  another.”  Young  v.  Fawcett,  376 

S.W.3d  209,  214  (Tex.  App.—Beaumont  2012,  no  pet.)  (quoting  Kinzbach 

Tool  Co.  v.  Corbett‐Wallace  Corp.,  160  S.W.2d509,  512  (Tex.  1942).  Thus, 

purely personal relationships, where one places trust in and relies upon a 

person, may give rise to a fiduciary duty. See Mills v. Gray, 210 S.W.2d 985, 

986‐89 (Tex. 1948). 


      Subjective  trust  alone  is  not  sufficient  to  establish  a  confidential 

relationship.  Thigpin  v.  Locke,  363  S.W.2d  247,  253  (Tex.  1962).  The  Texas 

Supreme  Court  has  not  identified  any  additional  elements  that  must  be 

present  in  establishing  an  informal  fiduciary.  See  Id;  see  also  Young  v. 

Fawcett,  376  S.W.3d  at  214.  There  are  no  additional  required  elements 

because  determining  if  an  informal  fiduciary  duty  exists  is  “determined 

from  the  actualities  of  the  relationship  between  the  persons  involved.” 

Thigpin  v.  Locke,  363  S.W.2d  247,  253.  Moreover,  informal  fiduciary 

relationships  are  determined  by  the  particular  circumstance  and  are  thus 

                                         30
not governed by hard and rigid tests. Tex. Bank & Trust Co., 595 S.W.2d 502, 

508 (Tex. 1980).  


      In  Texas  Bank  &  Trust  Co.,  the  Texas  Supreme  Court  reversed  the 

judgement of the appellate court and reinstated the trial court’s judgement 

finding  that  a  fiduciary  relationship  existed  between  the  nephew  of  the 

decedent  and  the  administrator  of  the  decedent’s  estate.  Id.  at  502.  The 

Court  noted  that  when  determining  whether  an  informal  fiduciary 

relationship  exists  the  “problem  is  one  of  equity  “and  the  creation  of 

informal fiduciary relationships is “not subject to hard and fast lines.” Id. at 

507.  As  a  result,  the  factors  raised  in  Corrine  Shearer’s  legal  and  factual 

sufficiency points are not pre‐requisites to the creation and/or existence of 

an  informal  fiduciary  relationship.    Accordingly,  insufficient  evidence  for 

any or all of them does not render the jury verdict improper. 


      Corrine  Shearer  argues  that  the  “the  confidential  relationship  must 

exist  prior  to,  and  apart  from,  the  transaction  that  forms  the  basis  of  the 

lawsuit.” Appellant’s Br. 10, citing to Meyer v. Cathey, 167 S.W.3d 327, 331 

(Tex.  2005).  This  argument  misapplies  the  rule  in  Meyer.  In  Meyer,  the 

                                           31
Court  stated  that  in  a  “business  transaction”  the  relationship  of  trust  and 

confidence  must  exist  prior  to  and  apart  from  the  transaction.  Meyer  v. 

Cathey, 167 S.W.3d 327, 331 (Tex. 2005). That is because courts are reluctant 

to impose an informal fiduciary relationship in business transactions in an 

effort to “give full force to contracts.” Meyer v. Cathey, 167 S.W.3d 327, 331 

(Tex.  2005),  citing  to  Schlumberger  Tech.  Corp.  v.  Swanson,  959  S.W.2d  171, 

177 (Tex. 1997). When the informal fiduciary relationship arises in a purely 

personal  context,  the  danger  of  infringing  on  private  contracts  is  not 

implicated. 


      Lacking equal footing in a relationship is another factor that a court 

has  examined  when  analyzing  whether  an  informal  fiduciary  relationship 

exists.  See  Pope  v.  Darcey,  667  S.W.2d  270,  273  (Tex.  App.—Houston  [14th 

Dist.]  1984,  writ  refʹd  n.r.e.).    Likewise,  a  court  has  looked  at  whether  the 

plaintiff was accustomed to relying on advice of another.  Trostle v. Trostle, 

77 S.W.3d at 914. Yet, the Supreme Court in Thigpen did not hold that these 

are required factors. Thigpin v. Locke, 363 S.W.2d 247.  In fact, the Thigpen 

Court did not consider them at all. Id. Instead, the Thigpen Court focused 

                                            32
on whether the plaintiff was justified in believing the defendant would act 

in his best interest. Id.  


      The fact that there are no hard and fast requirements for the creation 

and/or existence of an informal fiduciary relationship is also illustrated by 

the  fact  that  other  appellate  courts  have  looked  at  different  factors.  

Specifically,  other  courts  examining  the  existence  of  an  informal  fiduciary 

relationship  in  a  personal  context  have  considered  whether  the  plaintiff 

relied on the defendant for support, the plaintiffʹs advanced age and poor 

health, and evidence of the plaintiffʹs trust. Trostle v. Trostle, 77 S.W.3d 908, 

915 (Tex. App.—Amarillo 2002, no pet.); see also Lee v. Hasson, 286 S.W.3d 

at 14‐16; Hatton v. Turner, 622 S.W.2d 450, 458 (Tex. Civ. App.—Tyler 1981, 

no  writ);  Holland  v.  Lesesne,  350  S.W.2d  859,  862  (Tex.  Civ.  App.—San 

Antonio  1961,  writ  refʹd  n.r.e.).  That’s  because  determining  whether  an 

informal  fiduciary  duty  exists  is  “determined  from  the  actualities  of  the 

relationship  between  the  persons  involved”  and  the  unique  factual 

circumstances.  Thigpin  v.  Locke,  363  S.W.2d  247,  253;  see  also,  Tex.  Bank  & 

Trust  Co.,  595  S.W.2d  502,  508  (Tex.  1980).    Thus,  despite  Appellants 

                                          33
      representations to the contrary, there is no requirement that a confidential 

      relationship must exist prior to, and apart from, the transaction that forms 

      the  basis of  the  lawsuit,  that  the  plaintiff  be accustomed  to  relying  on  the 

      judgment  and  advice  of  the  defendant  and  that  the  plaintiff  lack  equal 

      footing. 


IV.      Alternatively,  if  This  Court  Holds  that  these  Three  Factors  are 
         Required  for  the  Creation  of  an  Informal  Fiduciary  Duty,  There  is 
         Sufficient Evidence to Support the Trial Court’s Judgment. 
          
            A relationship of trust and confidence existed between David Shearer 

      and Corrine Shearer prior to, and apart from, the transaction that forms the 

      basis of the David Shearer’s claims.  David Shearer’s testimony established 

      that  while  his  father  was  in  the  Houston  VA  he  became  accustomed  to 

      getting  information  and  updates  from  Corrine  Shearer  concerning  his 

      father’s  medical  condition.  4  RR  157‐158.    Again,  they  spoke  nearly  every 

      day  by  telephone.  Corrine  Shearer’s  and  David  Shearer’s  testimony 

      showed  that  the  only  topic  that  David  and  Corrine  Shearer  spoke  about 

      was John Shearer’s medical condition. 4 RR 55, 174.  David’s knowledge of 

      his  father’s  condition  was  based  on  the  information  he  obtained  from 

                                                34
Corrine Shearer. 4 RR 18. Indeed, Corrine Shearer was David’s only source 

of  information,  and  she  knew  that  David  trusted  her  to  give  him  correct 

information. 4 RR 59‐60. During John Shearer’s 33 days in the Houston VA, 

Corrine Shearer reported to David about five different surgical procedures, 

in  addition  to  the  day  to  day  changes  of  his  father’s  medical  condition.  4 

RR 93, 177. Each of these updates were distinct and separate exchanges. 4 

RR  175‐177.  David  developed  trust  and  reliance  on  Corrine  Shearer  after 

she  relayed  information  to  David  day  by  day,  procedure  after  procedure. 

The  breach  of  fiduciary  duty  arose  only  from  the  final  exchange  between 

David and Corrine Shearer—her ordering all life sustaining machines, life 

sustaining  medications,  and  nutritional  support  be  withdrawn  from  John 

Shearer, her ordering the DNR and then concealing that from David. 4 RR 

186. Thus, there is sufficient evidence that David Shearer had a relationship 

of trust and confidence with Corrine Shearer that existed prior to December 

7th  and  8th  and  that  David  was  accustomed  to  receiving  advice  and 

judgment from Corrine Shearer.  




                                          35
      Next,  David  was  in  a  weaker  position  to  Corrine  Shearer  regarding 

his  father.  David  was  unable  to  stay  with  his  father  in  Houston,  or  to 

regularly  visit,  due  to  the  extreme  challenges  David  was  dealing  with  at 

home.  David  testified  that  a  week  or  two  prior  to  John  Shearer  being 

admitted to the Houston VA., he accidently shot through his index finger, 

and  had  to  have  part  of  it  amputated.  4  RR  155.  David  worked  as  a 

mechanic  at  Aerosmith  Aviation,  and  received  an  hourly  wage.  4  RR  155. 

His gun accident caused him to miss over a week of work. 4 RR 155. At the 

time John Shearer was in the Houston VA, David’s son was three‐year‐old, 

and  his  two  daughters  were  seven  and  twelve  years  old.  4  RR  156. 

Additionally,  David’s  wife  was  diagnosed  with  a  brain  tumor  over  her 

eyes. 4 RR 155. Thus, while David’s father was in the Houston VA, David 

was trying to take care of his wife, raise three kids, earn enough money to 

support his family, and finally, recover from his own injury that resulted in 

losing part of his index finger. Corrine Shearer knew David’s wife had been 

diagnosed with a brain tumor, she knew that David blew part of his finger 




                                        36
     off, she knew David was raising three kids, and he was working to support 

     his family. 4 RR 57‐58. 


           These  difficult  circumstances  left  David  completely  dependent  on 

     Corrine Shearer to provide him with information about his father’s health. 

     David  testified  that  he  trusted  Corrine  Shearer  would  provide  him  with 

     accurate  information.  4  RR  158.  Corrine  Shearer  was  in  Houston,  she  was 

     able  to  talk  to  the  doctors,  she  was  able  to  see  John  and  witness  his 

     condition  every  day.  4  RR  72,  83.  Because  Corrine  Shearer  was  able  to  be 

     with  John  Shearer  every  moment,  she  occupied  a  position  of  dominance 

     and  control.  Corrine  Shearer  had  all  the  information,  and  David  was 

     dependent on her to give them the accurate information. Accordingly, the 

     trial  court  has  sufficient  evidence  to  find  that  a  Corrine  Shearer  was  in  a 

     position of dominance over David Shearer.  


V.      Intentional Infliction of Emotional Distress Represents the Only 
        Available Cause of Action for David to Recover for Corrine Shearer’s 
        Wrongful Disposition of John Shearer’s Ashes. 

           Corrine  Shearer  claims  on  appeal  that  David  Shearer  could  have 

     recovered  under  an  invasion  of  privacy  cause  of  action,  and  thus  cannot 

                                                37
recover under IIED. Appellant’s Br. 18. Specifically, Corrine Shearer argues 

that David could have recovered through his invasion of privacy cause of 

action under, Texas Health & Safety Code § 711.002. Appellant’s Br. 19‐20.


       In Texas, IIED is a ʺgap‐fillerʺ tort; a tort that was judicially created 

for  the  limited  purpose  of  “allowing  recovery  in  those  rare  instances  in 

which  a  defendant  intentionally  inflicts  severe  emotional  distress  in  a 

manner  so  unusual  that  the  victim  has  no  other  recognized  theory  of 

redress.”  Hoffmann‐La  Roche,  Inc.  v.  Zeltwanger,  144  S.W.3d  438,  447  (Tex. 

2004).  The  purpose  of  an  IIED  Cause  of  action  is  ʺto  supplement  existing 

forms of recovery by providing a cause of action for egregious conduct that 

might  otherwise  go  unremedied.”  Standard  Fruit  and  Vegetable  Co.  v. 

Johnson, 985 S.W.2d 62, 68 (Tex. 1998).  


      Invasion of privacy is not an adequate theory of recovery for Corrine 

Shearer’s wrongful taking and disposing of John Shearer’s ashes.  In Texas, 

human  remains  are  considered  property.  See  Evanston  Ins.  Co.  v.  Legacy  of 

Life, Inc., 370 S.W.3d 377 (Tex. 2012). Thus, Corrine Shearer interfered with 

David  Shearer’s  property  rights.  She  did  not  invade  David  Shearer’s 

                                         38
solitude, his seclusion, or his private affairs, which is required for invasion 

of  privacy.  See  Valenzuela  v.  Aquino,  853  S.W.2d  512,  513  (Tex.  1993). 

Corrine  Shearer  took  something  that  belonged  to  David,  that  has  extreme 

emotional value and intentionally disposed of without authority and after 

the rightful owner requested the ashes. As a result, the only possible cause 

of  action  available  to  David  Shearer  was  for  conversion  or  intentional 

infliction of emotional distress, as noted by the trial judge. 5 RR 10‐11.  


      Moreover,  the  trial  court  granted  Corrine  Shearer’s  Motion  for 

Directed  Verdict  on  David  Shearer’s  conversion  cause  of  action  after  the 

close  of  evidence.  5  RR  15‐16.  The  trial  judge  held  that  “Texas  is  yet  to 

recognize  a  conversion  claim  as  to  human  remains.”  5  RR  15.  The  trial 

judge noted that fair market damages is a “critical element” for conversion 

and  that  remains  have  no  fair  market  value.  5  RR  15.  Consequently,  the 

trial  judge  held  conversion  is  not  an  available  cause  of  action.  5  RR  15. 

Because  conversion  was  not  appropriate  for  this  unique  factual  situation, 

the  IIED  gap‐filler  was  necessary  to  allow  recovery  for  Corrine  Shearer’s 

egregious conduct that would otherwise go unremedied.  

                                          39
      The Houston Court of Appeals has stated that there is no other cause 

of  action  available  but  intentional  infliction  of  emotion  distress  for  the 

wrongful  treatment  of  human  remains.  Priebe  v.  AʹHearn,  2011  Tex.  App. 

LEXIS 2542, *15 (Tex. App.—Houston [1st Dist.] Apr. 6, 2011, no pet.)(mem. 

op.).  In  Priebe,  the  court  held  that  because  the  plaintiff  alleged  facts  in 

support  of  her  IIED  claim,  regarding  her  father’s  remains  that  did  not 

support any other cause of action, IIED was the appropriate cause of action 

to bring. Id.  


      As  in  Priebe,  David  Shearer  established  independent  facts  that 

support his IIED claim. Thus, David Shearer’s claim is not barred because 

the IIED was based on independent facts not supported by any other cause 

of action. See Hoffmann‐La Roche, Inc. v. Zeltwanger, 144 S.W.3d at 447.  


                                            


                                            


                                            


                                            

                                          40
                                  PRAYER 


      For these reasons, David Shearer asks this Court to overrule Corrine 

Shearer’s points of error and affirm the trial courts judgment. 


                              Respectfully submitted, 


                              Carson R. Runge 
                              Attorney for David Shearer 
                              Sloan, Bagley, Hatcher & Perry Law Firm 
                              101 East Whaley St., Longview, TX 75601 
                              903‐757.7000 ext.213  
                              Fax: 903‐757‐7574 
                              crunge@sloanfirm.com 
                              State Bar Number: 24059262 
                               
                              /s/ Carson Runge   
                              Carson Runge 
                               
                               
                               
                               
                               
                               
                               
                               
                               
                               
                               
                               
                               

                                      41
                      CERTIFICATE OF COMPLIANCE  


In  compliance  with  Texas  Rule  of  Appellate  Procedure  9.4(1)(3)  this  is  to 
certify  that  the  Appellee’s  Brief  contains  8,362  words,  according  to 
Microsoft  Word  2010’s  word  count,  which  does  not  include  the  caption, 
identity of parties and counsel, statement regarding oral argument, table of 
contents,  index  of  authorities,  statement  of  the  case,  statement  of  issues 
presented,  statement  of  jurisdiction,  statement  of  procedural  history, 
signature,  proof  of  service,  certification,  certificate  of  compliance,  and 
appendix. 
                                           
                                /s/ Carson Runge 
                                  Carson Runge 
 
                                           


                                           


                                           


                                           


                                           


                                           


                                           


                                           


                                         42
                       CERTIFICATE OF SERVICE  


This is to certify that a true and correct copy of the Appellee’s Brief has 
been served upon the named individuals listed below by electronic service 
and/or email, in accordance with the Texas Rules of Civil Procedure on 
April 8, 2015. 
 
 
                                 J. CHAD PARKER 
                            cparker@theparkerfirm.net 
                               Bar Card No: 15489000 
                             THE PARKER FIRM, P.C. 
                             3808 Old Jacksonville Rd. 
                                 Tyler, Texas 75701 
                             (903) 595‐4541 ‐ telephone 
                              (903) 595‐2864 ‐ facsimile 
                                             
                                   /s/ Carson Runge 
                                    Carson Runge 




                                     43
                      NO. 12-14-00302-CV

           IN THE TWELFTH COURT OF APPEALS
                     TYLER, TEXAS

       CORRINE AUGUSTINE NICHOLS HILL SHEARER

                                                          Appellant
                              v.



 DAVID SHEARER, INDIVIDUALLY AND AS THE INDEPENDENT
ADMINISTRATOR OF THE ESTATE OF JOHN WILLIAM SHEARER, III

                                                           Appellee

           Appeal from the County Court at Law No. 2
                      Gregg County, Texas



              APPENDIX TO APELLEE’S BRIEF

                       Carson R. Runge
                       Attorney for David Shearer
                       Sloan, Bagley, Hatcher & Perry Law Firm
                       101 East Whaley St., Longview, TX 75601
                       Phone: 903-757.7000 ext.213
                       Fax: 903-757-7574
                       State Bar Number: 24059262
                             Table of Contents



Tab 1: Jury Charge

Tab 2: Defendant’s Proposed Jury Charge

Tab 3: Plaintiff David Shearer, Individually and as Independent
      Administrator of the Estate of John William Shearer, III’s Second
      Amended Petition

Tab 4: Plaintiffs Demonstrative Exhibit 1

Tab 5: Tex. R. Civ. P. 272

Tab 6: Tex. R. Civ. P. 274

Tab 7: Tex. R. Civ. P. 278

Tab 8: Tex. R. Civ. P. 279

Tab 9: Tex. Health & Safety Code § 166.039

Tab 10: Tex. Health & Safety Code § 711.002
Jury Charge
                                                                                                                       \\
                                                                                                    FILED
                                                                                                GREGG COUNTY.   TÐûS

                                                                                                  JUL 0 22014

                                 CAUSE NO. 201 1-1919-CCL2

DAVID SHEARER, IndividuallY and as                $           IN THE COUNTY COURT
Independent Administrator of the Estate           $
of JOHN WILLIAM SHEARER, III                      $
                                                  $           AT LAW #2
                                                  $
                                                  $

CORRINE AUGUSTTNE HILL                            $
SHEARER                                           $           GREGG COLINTY, TEXAS

                                    JURY INSTRUCTIONS

LADIES AND GENTLEMEN OF THE JURY:

After the closing arguments, you will go to the jury room to decide the case, answer the questions
                                                                            jurors only when you
that are attacheã, and reach a verdict. You may discuss the case with other
are all together in the jurY room.


Remember my previous instructions: Do not discuss the case with anyone else, either
                                                                                     in person or
           means. Do not do any independent investigation
by any other                                                   about the  case  or  conduct  any
research. Do not look up any wordi in diõtiona ies or on the Intemet. Do not post information
about the case on the Internei. Do not share any special knowledge or experiences
                                                                                  with the other
jurors. Do not use your phone or any other electronic device during   your deliberations for any
feason.

Any notes you have taken are for your own personal use. You may take your notes back into the
                                                 but do not show or read your notes to your fellow
¡ury room and consult them during deliberatiõns,
ju.átr during your deliberations. Your notes are not evidence. Each of you should rely on your
                                                                                             has or
independenirécollection ofthe evidence and not be influenced by the fact that anotherjuror
 has not taken notes,

you must leave your notes with the bailiff when you are not deliberating. The bailiff will give your
notes to me promptly after collecting them from you. I witl make sure
                                                                       your notes are kept in asafe,
                                                                                      the bailiff will
secure location and not disclosed toãnyone. After you complete your deliberations,
                    'When
collect your notes.        you are released from jury duty, the bailiff will promptly destroy your
notes so that nobody can read what you wrote.

Here are the instructions for answering the questions'
L      Do not let bias, prejudice, or sympathy play any part in your decision'
       Base your unr*L.. only on thã .uid"n"" admitted in court and on the law
                                                                                  that is in these
Z.                                                                                  not admitted
       instructions and questións. Do not consider or discuss any evidence that was
          in the couttroom'



                                                                                 True and Correct coPY of original
                                                                                 filed in the Gregg CountY District
                                                                                 Clerk Office
                                                                                         judges of the
J           You are to make up your own minds about the facts. You are the sole
                                                                                                of law,
            credibility of the wiinr.res and the weight to give their testimony, But on matters
            you must follow all of my instructions'
4.          if my instructions use a word in a way that is different from its ordinary meaning, use the
            meaning I give you, which will be a proper legal definition'
5.          All the [u.ãtiont and answers are important, No one should say that any question or answer
            is not important.
                      ¿yes" or .,no" to all questions unless you are told otherwise. A "yes" answer must
6.          Answer
            be based on a preponderance of the evidence unless you are told otherwise.
                                                                                              Whenever a
            qUestiOn requiieS an answer Other than "yes" or "no,"        your answer  must  be based On a
            prepond".ance ofthe evidence unless you are told otherwise. The term "preponderance
                                                                                                          of
                                                                                               case' If you
            the evidence" means the greater weigirt of credible evidence presented in this
            do not flrnd that a pr"pond"rance of the evidence supports a "yes"       answer,  then answer
            ,,no.,' A preponderáncå of the evidence is not measured by the number of witnesses or by
                                                                                           preponderance
            the numberãf do"u-.nts admitted in evidence. For a fact to be proved by a
            of the evidence, you must fînd that the fact is more likely true than not true'
                                                                                                        just
7           Do not decide who you think should win before you answer the questions and then
            answer the questions  to match your decision. Answer each question carefully. without
            considering ùho will win. Do not discuss or consider the effect your answers
                                                                                         will have'
8           Do not answer questions by drawing straws or by any method of chance'
            Some questions might ask you for adollar amount, Do not agree in advance
                                                                                         to decide on a
9
            dollar ámount Uy adding up each juror's amount and then f,rguring the average'
            Do not trade your ans*"rr. For example, do not say, "I will answer this question
                                                                                              your way
 l0
            if you answeÍ another question my way'"
                                                                                      the decision of at
 1l         Uáless directed otherwise, the answers to the questions must be based on
                                                                                           not agree to
            least 10 of the 12 jurors. The same 10 jurors must agree on every answer. Do
                                                                                    a majority'
            be bognd by a vote of anything less than l0 jurors, even if it would be


As                        you do not follow these instructions, you will be guilty of juror
       I have said before, if
                                                                                     This would
misconduct, and I might have to order a new trial and start this process over again'
                                                                                               to pay for
 waste you.     ii*.    and the parties' money, and would require the taxpayers of this gounty
 another trial.    If   a jurorïreaks    uny oî these rules, tell that person to stop and report it to me
 immediately.

 A     fact may be established by direct evidence or by circumstantial evidence
                                                                                    or both' A fact is
    established by direct evidence when proved by documentary evidence
                                                                         or by witnesses who saw the
                                                                                evidence when it may
    act done or heard the words spoken. A fact is established by circumstantial
    be fairly and reasonably infened from other facts proved'


                                                DEFINITIONS

        I
             .,DAVID SHEARER" means Plaintiff, David Shearer, in his individual capacity.
             .,CORRINE SHEARER" means Defendant, Corrine Augustine Nichols Hill Shearer
        2
        J
             ,.JOHN SHEARER" means John william shearer, III, Deceased.


                                                                                        Truc and Correct copv of original
                                                                                        liled in the Gregg County DisiricÌ
                                                                                        Clerk Oftice.
QUESTION 1:
                                                                                              or
Did CORRINE SHEARER inrentionally intrude into JOHN SHEARER's solitude, seclusion,
                                                                                      person?
private affairs or concems in a manner that would be highly offensive to a reasonable

                  ttNo":
Answgr "Ygsttor




ANSWER:       ñ




                                                                               True and Correct copy of original
                                                                               filed in the Gregg County District
                                                                               Clerk Office.
QUESTION 2:

Answer the following question only     if   you answered "yes" to Question    l,   Otherwise, do not
answer the following question.



What sum of money, if paid now in cash, would fairly and reasonably compensate JOHN
SHEARER for menial anguish sustained in the past, if any, resulting from the occurrence in
question?

"Mental anguish" means the conscious emotional pain, torment, and suffering experienced by
JOHN SHEÀRER before his death as a result of the intentional invasion of JOHN SHEARER's
solitude, seclusion or privacy.

Consider the element of damage listed above and none other. Do not award any sum of money on
any element if you have otherwise, under some other element, awarded a sum of money for the
same loss. That is, do not compensate twice for the same loss, if any. Do not include interest on any
amount of damages you flrnd,

Answer, in dollars and cents, for damages,   if any.



ANSWER:




                                                                                      True and Correct copy of original
                                                                                      filed in the Gregg CoLrnty District
                                                                                      Clerk Ofiice.
QUESTION 3:
                                                                                      seclusion, or
Did CORRINE SHEARER intentionally intrude into DAVID SHEARER's solitude,
                                                                                       person?
private affairs or concerns in a manner ihat would be highly offensive to a reasonable



Answer "Yes" or "No":




ANSWER:




                                                                                     True and Correct copy of original
                                                                                     illed¡n the Gregg County Dislrict
                                                                                     Clerk Ofiice.
Answer the following question only   if you answered "Yes" to Question   3'   Otherwise, do not
answer the following question'



QUESTION 4:
                                                                          compensate DAVID
What sum of money, if paid now in cash, would fairly and reasonably
SHEARER for his dá.agåt, if any, that resulted from the occurrence in
                                                                      question?

                                                                      each element separately.
Consider the elements of damage listed below and none other. Consider
                                                                           some other element,
Do not award any sum of mone! on any element if you have otherwise, under
awarded a Sum of money for the same loss. That is, do not compensate
                                                                     twice for the same loss, if
any. Do not include interest on any amount of damages you find.

Answer separately, in dollar and cents, for damages, if any'


    1.   Mental anguish sustained in the past.

         ,.Mental anguish" means the emotional pain, torment, and suffering experienced by
         DAVID SHEARER as a result of the intentional invasion of DAVID SHEARER's
         solitude, seclusion or PrivacY.




    2.   Mental anguish sustained in the future.


         ANS\ilER:




                                                                                     True and Correct copy of original
                                                                                     filed in the Gregg County District
                                                                                     Clerk Ofiice
QUESTION 5:
                                                                       and CORRINE
Did a relationship of trust and confidence exist between DAVID SHEARER
SHEARER at the time of the occurrence?
                                                                    justifiably placed trust and
A relationship of trust and confidence existed if DAVID SHEARER
CONfidCNCE iN CORRINE SHEARER tO ACt iN DAVID
                                                         SHEARER'S bESt iNtCTCSt. DAVID
                                                                            arms-length dealings
SHEARER,s subjective trust and feelings alone do not justify transforming
into a relationship of trust and confidence'


         ttYgs" or "Nott:
Answgr




ANSWER:




                                                                             True and Correct coPY of original
                                                                             filed in the Gregg CountY District
                                                                             Clerk Office.
'¡




     Answer the following question only   if you answered "Yes" to Question 5. Otherwise,      do not
     answer the following question,


     QUESTTON 6:

     Did CORRINE SHEARER fail to comply with her fiduciary duty to DAVID SHEARER?

     Because a relationship   of trust and confidence existed between them, CORRINE SHEARER
     owed DAVID SHEARER a fìduciary duty. To prove CORRINE SHEARER failed to comply
     with her fiduciary duty, DAVID SHEARER must show-

        1.   The occurrence in question was not fair and equitable to   DAVID SHEARER; or

        2.   CORRINE SHEARER did not make reasonable use                of the confidence that DAVID
             SHEARER placed in her; or

        3.   CORRINE SHEARER failed to act in the utmost good faith              or exercise the most
             scrupulous honesty toward DAVID SHEARER; or


        4.   CORRINE SHEARER placed her own interests before DAVID SHEARER's, used
             the advantage of her position to gain a benefit for herself at the expense of DAVID
             SHEARER, or placed herself in a position where her self-interest might conflict with
             her obligations as a fiduciary; or


        5.   CORRINE SHEARER failed to deal openly and to fully and fairly disclose all important
             information to DAVID SHEARER conceming the occurrences in question.

        Answer "Yes" or "No":




        ANS\üER:         L




                                                                                    True and Correct coPY of original
                                                                                    filed in the Gregg CountY Distrìct
                                                                                    Clerk 0Ífice
                                                                                 to Question 6'
Answer the following question only if you answered "Yes" to Question 5 and "Yes"
Otherwise, do not answer the following question'

QUESTION 7:
                                                                                DAVID
What sum of money, if paid now in cash, would fairly and reasonably compensate
SHEARER for his damagãs, if any, that resulted from the occurrence in question?


Consider the elements of damage listed below and none other. Consider each element
                                                                                     separately.
                                                                    under  some  other element,
Do not award any sum of mone! on any element if you have otherwise,
awarded a sum of money for the same loss. That is, do not compensate twice for the
                                                                                   same loss,         if
any. Do not include interest on any amount of damages you  find'

Answer separately, in dollar and cents, for damages, if any'


       l.   Mental anguish sustained in the past.

       ,,Mental anguish" means the emotional pain, torment, and suffering experienced by
       DAVID SHEARER because of CORRINE SHEARER's failure to comply with her
       f,rduciary duty.



       ANS\ryEN:3            {\r\
       2.   Mental anguish sustained in the future'


        ,A.NSWER:




                                                                             True and Correct copy of original
                                                                             filed in the Gregg County District
                                                                             Clerk O'ftice,
Answer the following question only if you answered "Yes" to Question   7.   Otherwise, do not
answer the following question.

QUESTTON 8:

To answer "Yes" to the following question, your answer must be unanimous. You may answer
'No" to the following question only upon a vote of ten or more jurors. Otherwise, you must not
answer the following question.

       Do you find by clear and convincing evidence that the harm to DAVID SHEARER
resulted from malice?

     "Malice" means a specific intent by CORRINE SHEARER to cause substantial harm to
DAVID SHEARER.


Answer ttYest' or ttNo":




ANSI#ER:




                                                                             True and Conect coPY of original
                                                                             fiied in the Gregg CountY District
                                                                             Clerk 0fl¡ce.
QUESTTON 9:

Did CORRINE, SHEARER intentionally inflict severe emotional distress on DAVID SHEARER?

Intentional infliction of emotion distress occurs when the defendant acts intentionally or recklessly
with extreme and outrageous conduct to cause the plaintiff emotional distress and the emotional
distress suffered by the plaintiff was severe.

"Extreme and outrageous conduct" occurs only where the conduct has been so outrageous in
character, and so extreme in degree, as to go beyond all possible bounds of decency and to be
regarded as atrocious and utterly intolerable in a civilized cornrnunity.



Answer "Yes" or "No."




ANSWER:          5




                                                                                    True and Correct copy of original
                                                                                    filed in the Gregg County Disirict
                                                                                    Clerk 0ilice.
Answer the following question only if you answered "Yes" to Question   9.   Otherwise, do not
answer the following question.



QUESTTON 1o:

What sum of money, if paid now in cash, would fairly and reasonably compensate DAVID
SHEARER for his damages, if any, that resulted from the occurrence in question?

Consider the elements of damage listed below and none other. Consider each element separately.
Do not award any sum of money on any element if you have otherwise, under some other element,
awarded a sum of money for the same loss. That is, do not compensate twice for the same loss, if
any. Do not include interest on any amount of damages you find.

Answer separately, in dollar and cents, for damages, if any


       L    Mental anguish sustained in the past

       "Mental anguish" means the emotional pain, torment, and suffering experienced by
       DAVID SHEARER as a result of the intentional infliction of severe emotional distress


       ANSWER:




       2.   Mental anguish sustained in the future


       ANSWER:




                                                                              True and Conect coPY of original
                                                                              filed in the Gregg CountY District
                                                                              Clerk Ofiice.
Presiding Juror:

I      When you go into the jury room to answer the questions, the first thing you will need to do
       is choose a presiding juror.
)      The presiding juror has these duties:
       a. have the complete charge read aloud if it will be helpful to your deliberations;
       b. preside over your deliberations, meaning manage the discussions, and see that you
       follow these instructions;
       c. give written questions or comments to the bailiff who   will give them to the judge;
       d. write down the answers you agree on;
       e, get the signatures for the verdict certificate; and
       f. notify the bailiff that you have reached a verdict.


Instructions for Signing the Verdict Certificate:
1. You may ans\ryer the questions on a vote of l0 jurors. The same 10 jurors must agree on
       every answer in the charge. This means you may not have one group of l0 jurors agree on
       one answer and a different group of 10 jurors agree on another answer.
2, If l0jurorsagreeon every answer, those l0jurors signtheverdict. Ifal.l'l?ofyouagree
       on every answer, you are unanimous and only the presiding juror signs the verdict.
3. All jurors should deliberate on every question. You may end up with all 12 of you agreeing
       on some answers, while only l0 of you agree on other answers. But when you sign the
       verdict, only those 10 who agree on every answer will sign the verdict.




      JUL 0   2 ïgt+

          e /t: z//.a.                      JUDGE    PB¿ES        G




                                                                                  True and Correct coPY of original
                                                                                  tiled in the Gregg CountY Disirict
                                                                                  Clerk Ofiice.
                                                                                                *,u[Jolr,ñDr.*,
                                                                                                  J L     0220t
                       VERDICT CERTIFICATE AS TO OUESTIONS                                            V
                                                                                           BY

       We, the jury, have answered the above and foregoing questions as herein                          and
herewith return same into court as our Verdict.

CHECK ONE:


        Our verdict is unanimous. All TWelve (12) of us have agreed to each and every
answer. The presiding juror has signed the certificate for all 12 of us



          of           Juror                      Printed Name of Presiding Juror




          Our verdict is 4! unanimous. Ten (10) of us have agreed to each and every answer
          signed the certificate below.



Jurors' Signatures                                Jurors' Printed Names

                I                                    Wn'l-F't{p-
                                                                             Sel
J
      I   1
                           tì¡                       t'L       I
                                                                        il     í ¡t1",'i.r\
     ,/
                                                                                       Õ

                                                           )
5                                                                               'llt

6                                                                  t!                       (-
     /ì

                                                    Gr,*¿n/,                 V /:',',,', -i¿
                                                     \ { n,¡\s ÅJ r.r          \\


1r


                                                                                                           of onginal
                                                                                    Truc an,i Correct coPY
                                                                                             m. Gtegg CountY  Dis"ricl
                                                                                    iiioi in
                                                                                    Clerk OÍÌice
                   VERDICT CERTIFICATE AS TO                  o UESTIONS     5^ 6^   7& I
        We, the jury, have answered the above and foregoing questions 5, ó, 7          8¿ 8 as   herein
indicated, and herewith retum same into court as our Verdict,



         Our verdict is unanimous. I certify that the jury was unanimous in answering
questions 5, 6, 7 8. 8. All Twelve (12) of us have agreed to each and every answer. The
presiding juror has signed the certificate for   all   12 of us.




                                t
                                                                        ¡\                        l,'
                                                                                                  t
          of Pre        Juror                               Printed Name of Presiding Juror




                                                                                                                  CLERK
                                                                                                                 DeputY




                                                                                        Truc and Correct copy of original
                                                                                        filed Ín the Gregg County D¡sir¡ct
                                                                                        Clerk 0Ítice.
Defendant’s Proposed Jury Charge
                                 CAUSE NO. 2011-1919-CCL2

DAVID SHEARER, Individually and as            §       IN THE COUNTY
Independent Administrator of the Estate       §
of JOHN WILLIAM SHEARER, III,                 §
and LAWYNDA OLSON                             §
                                              §       COURT AT LAW NO. 2
                                              §
vs.                                           §
                                              §
CORRINE AUGUSTINE NICHOLS                     §       OF GREGG COUNTY, TEXAS
HILL SHEARER                                  §

                        DEFENDANT’S PROPOSED JURY CHARGE


MEMBERS OF THE JURY:

       After the closing arguments, you will go to the jury room to decide the case, answer the
questions that are attached, and reach a verdict. You may discuss the case with other jurors only
when you are all together in the jury room.

        Remember my previous instructions: Do not discuss the case with anyone else, either in
person or by any other means. Do not do any independent investigation about the case or conduct
any research. Do not look up any words in dictionaries or on the Internet. Do not post information
about the case on the Internet. Do not share any special knowledge or experiences with the other
jurors. Do not use your phone or any other electronic device during your deliberations for any
reason. I will give you a number where others may contact you in case of an emergency

        Any notes you have taken are for your own personal use. You may take your notes back
into the jury room and consult them during deliberations, but do not show or read your notes to
your fellow jurors during your deliberations. Your notes are not evidence. Each of you should rely
on your independent recollection of the evidence and not be influenced by the fact that another
juror has or has not taken notes.

       Here are the instructions for answering the questions.

               1.      Do not let bias, prejudice, or sympathy play any part in your decision.

                2.       Base your answers only on the evidence admitted in court and on the law
       that is in these instructions and questions. Do not consider or discuss any evidence that was
       not admitted in the courtroom.

               3.       You are to make up your own minds about the facts. You are the sole judges
       of the credibility of the witnesses and the weight to give their testimony. But on matters of
       law, you must follow all of my instructions.
             4.       If my instructions use a word in a way that is different from its ordinary
       meaning, use the meaning I give you, which will be a proper legal definition.

              5.      All the questions and answers are important. No one should say that any
       question or answer is not important.

              6.     Answer “yes” or “no” to all questions unless you are told otherwise. A
       “yes” answer must be based on a preponderance of the evidence unless you are told
       otherwise. Whenever a question requires an answer other than “yes” or “no,” your answer
       must be based on a preponderance of the evidence unless you are told otherwise.

               The term “preponderance of the evidence” means the greater weight of credible
       evidence presented in this case. If you do not find that a preponderance of the evidence
       supports a “yes” answer, then answer “no.” A preponderance of the evidence is not
       measured by the number of witnesses or by the number of documents admitted in evidence.
       For a fact to be proved by a preponderance of the evidence, you must find that the fact is
       more likely true than not true.

              7.       Do not decide who you think should win before you answer the questions
       and then just answer the questions to match your decision. Answer each question carefully
       without considering who will win. Do not discuss or consider the effect your answers will
       have.

               8.      Do not answer questions by drawing straws or by any method of chance.

               9.      Some questions might ask you for a dollar amount. Do not agree in advance
       to decide on a dollar amount by adding up each juror’s amount and then figuring the
       average.

              10.     Do not trade your answers. For example, do not say, “I will answer this
       question your way if you answer another question my way.”

               11.     Unless otherwise instructed the answers to the questions must be based on
       the decision of at least ten of the twelve jurors. The same ten jurors must agree on every
       answer. Do not agree to be bound by a vote of anything less than ten jurors, even if it
       would be a majority.

       As I have said before, if you do not follow these instructions, you will be guilty of juror
misconduct, and I might have to order a new trial and start this process over again. This would
waste your time and the parties’ money, and would require the taxpayers of this county to pay for
another trial. If a juror breaks any of these rules, tell that person to stop and report it to me
immediately.
QUESTION NO. 1

         Did Corrine Shearer, without consent, intentionally intrude on John William Shearer,
III’s solitude, seclusion or privacy by ordering the removal of life-sustaining treatment from
him?

      You must find by a preponderance of the evidence that the intrusion was substantial
enough that it was unreasonable, unjustified, or unwarranted.1

        You are instructed that consent is a defense to an intentional intrusion on solitude,
seclusion or privacy if:

         A) John William Shearer, III gave his effective consent to Corrine Shearer for the
            intrusion

        or

         B) Corrine Shearer had a reasonable belief that John William Shearer, III consented to
            the intrusion


        Answer “Yes” or “No.”

        Answer: _______________




1
 Vaughn v. Drennon, 202 S.W.3d 308, 320 (Tex. App. – Tyler 2006, no pet.)(citing Billings v. Atkinson, 489 S.W.2d
858, 869 (Tex. 1973).
QUESTION NO. 2

       Did Corrine Shearer intentionally intrude on David Shearer’s solitude, seclusion or
privacy by ordering the removal of life-sustaining treatment from John William Shearer, III?

      You must find by a preponderance of the evidence that the intrusion was substantial
enough that it was unreasonable, unjustified, or unwarranted.2

        You are instructed that consent is a defense to an intentional intrusion on solitude,
seclusion or privacy if:

         A) John William Shearer, III gave his effective consent to Corrine Shearer for the
            intrusion

        or

         B) Corrine Shearer had a reasonable belief that John William Shearer, III consented to
            the intrusion


Answer “Yes” or “No.”

Answer: _______________




2
 Vaughn v. Drennon, 202 S.W.3d 308, 320 (Tex. App. – Tyler 2006, no pet.)(citing Billings v. Atkinson, 489 S.W.2d
858, 869 (Tex. 1973).
QUESTION NO. 3

       Did a relationship of trust and confidence exist between Corrine Shearer and David
Shearer?

        A relationship of trust and confidence existed if David Shearer justifiably placed trust and
confidence in Corinne Shearer to act in David Shearer’s best interest. David Shearer’s subjective
trust and feelings alone do not justify transforming arm’s-length dealings into a relationship of
trust and confidence.

       Answer “Yes” or “No.”

       Answer: ________________
              If you answered “Yes” to Question No. 3, then answer Question No. 4. Otherwise,
do not answer Question No. 4.

QUESTION NO. 4

       Did Corrine Shearer fail to comply with her fiduciary duty to David Shearer?

        Because a relationship of trust and confidence existed between them, Corrine Shearer
owed David Shearer a fiduciary duty. To prove Corrine Shearer failed to comply with her
fiduciary duty, David Shearer must show—

              1.      the transaction in question was not fair and equitable to David Shearer; or

              2.     Corrine Shearer did not make reasonable use of the confidence that David
       Shearer placed in her; or

              3.     Corrine Shearer failed to act in the utmost good faith or exercise the most
       scrupulous honesty toward David Shearer; or

               4.      Corrine Shearer placed her own interests before David Shearer’s, used the
       advantage of her position to gain a benefit for herself at the expense of David Shearer, or
       placed herself in a position where her self-interest might conflict with her obligations as a
       fiduciary; or

              5.     Corrine Shearer failed to fully and fairly disclose all important information
       to David Shearer concerning the transaction.

       Answer “Yes” or “No.”

       Answer: ________________
      If you answered “Yes” to Question No. 1, then answer the following Question.
Otherwise, do not answer the following Question.

       QUESTION NO. 5

       What sum of money would have fairly and reasonably compensated John William
Shearer, III for—

              1.      Mental anguish.

              “Mental anguish” means the conscious emotional pain, torment, and suffering
       experienced by John William Shearer, III before his death as a result of the intentional
       invasion of John William Shearer, III’s solitude, seclusion or privacy.


       Answer in dollars and cents for damages, if any.

       Answer: _______________
       Answer the following question only if you unanimously answered “Yes” to Question No.
1. Otherwise, do not answer the following question.

        To answer “Yes” to any part of the following question, your answer must be unanimous.
You may answer “No” to any part of the following question only upon a vote of ten or more
jurors. Otherwise, you must not answer that part of the following question.

QUESTION NO. 6

        Do you find by clear and convincing evidence that the harm to John William Shearer, III
resulted from malice?

       “Clear and convincing evidence” means the measure or degree of proof that produces a
firm belief or conviction of the truth of the allegations sought to be established.

      “Malice” means a specific intent by Corrine Shearer to cause substantial injury or harm to
John William Shearer, III.

       Answer “Yes” or “No.”

       Answer: _______________
      If you answered “Yes” to Question No. 2, then answer the following Question.
Otherwise, do not answer the following Question.

       QUESTION NO. 7

       What sum of money would fairly and reasonably compensate David Shearer for—

              1.     Mental anguish sustained in the past.

              2.     Mental anguish that, in reasonable probability, David Shearer will sustain
                     in the future.

               “Mental anguish” means the conscious emotional pain, torment, and suffering
       experienced by David Shearer as a result of the intentional invasion of David Shearer’s
       solitude, seclusion or privacy.

       Answer in dollars and cents for damages, if any.

       Answer: _______________
       Answer the following question only if you unanimously answered “Yes” to Question No.
2. Otherwise, do not answer the following question.

        To answer “Yes” to any part of the following question, your answer must be unanimous.
You may answer “No” to any part of the following question only upon a vote of ten or more
jurors. Otherwise, you must not answer that part of the following question.

QUESTION NO. 8

      Do you find by clear and convincing evidence that the harm to David Shearer resulted
from malice?

       “Clear and convincing evidence” means the measure or degree of proof that produces a
firm belief or conviction of the truth of the allegations sought to be established.

       “Malice” means a specific intent by Corrine Shearer to cause substantial injury or harm to
David Shearer.

       Answer “Yes” or “No.”

       Answer: _______________
      If you answered “Yes” to Question No. 4, then answer the following Question.
Otherwise, do not answer the following Question.

QUESTION NO. 9

       What sum of money, if paid now in cash, would fairly and reasonably compensate David
Shearer for his damages, if any, resulting from the breach of fiduciary duty?

        Consider the elements of damages listed below and none other. Consider each element
separately. Do not award any sum of money on any element if you have otherwise, under some
other element, awarded a sum of money for the same loss. That is, do not compensate twice for
the same loss, if any. Do not include interest on any amount of damages you find.


              1.      Mental anguish sustained in the past.

             “Mental anguish” means the emotional pain, torment, and suffering experienced
       by David Shearer because of Corrine Shearer’s breach of fiduciary duty.

              Answer: _______________

               2.     Mental anguish that, in reasonable probability, David Shearer will sustain
       in the future.

              Answer: _______________
      Answer the following question regarding Corrine Shearer only if you unanimously
answered “Yes” to Question No. 4. Otherwise, do not answer the following question.

        To answer “Yes” to any part of the following question, your answer must be unanimous.
You may answer “No” to any part of the following question only upon a vote of ten or more
jurors. Otherwise, you must not answer that part of the following question.

QUESTION NO. 10

      Do you find by clear and convincing evidence that the harm to David Shearer resulted
from malice?

       “Clear and convincing evidence” means the measure or degree of proof that produces a
firm belief or conviction of the truth of the allegations sought to be established.

       “Malice” means a specific intent by Corrine Shearer to cause substantial injury or harm to
David Shearer.

       Answer “Yes” or “No.”

       Answer: _______________
Plaintiff David Shearer, Individually and as Independent Administrator
 of the Estate of John William Shearer, III’s Second Amended Petition
                                    CAUSE NO. 20I1-ß19-CCL2
                                                                                       *Æ#^å,o.,*,
DAVID SHEARER,Individually and as                    $       IN THE COUNTY        COüM I7         2r/I4
Independent Administrator of the Estate              $
of JOHN WILLIAM SHEARER,III,                         $
and LAWYNDA OLSEN                                    $
      Plaintiffs.                                    s
                                                     s
vs                                                   s       AT LAW #2
                                                     s
CORRINE AUGUSTINE HILL                               $
SHEARER                                              $
        Defendant.                                   $        GREGG COUNTY, TEXAS


       PLAINTIF'F.. DAVID SHEARER.         AI,I,Y AND AS INDEPENDENT
      ADMINISTRATOR OF THE     ESTATE OF JOHN   WILLIAM SHEARER.III'S
                          SECOND AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Plaintiff, DAVID SHEARER, lndividually and as Independent

Administrator of the Estate of JOHN WILLIAM SHEARER, III, complaining of and against

Defendant CORRINE AUGUSTINE NICHOLS HILL SHEARER and files this his Second

Amended Petition, and for cause of action would respectfully showthis Honorable Court as follows:

                                 A. DISCOVERY CONTROL PLAN

        1.       Plaintiff intend that Discovery be conducted pursuant to a Level 3 discovery control

plan. Tex. R. Crv. P. 190.4.

                                               B. PARTIES

        2.       Plaintiff, DAVID SHEARER, Individually and         as Independent   Administrator of the

Estate of John   William Shearer,   III, an individual,   is a resident of Gregg County, Texas. The last

four numbers of Plaintiff s social security number are XXX-XX-2817.



Plaintiffs David Shearer's Second Amended Petition                                                 Page I
        3.      PlaintifT, LAWYNDA OLSEN, an individual, is a resident of Rockwall County,

Texas. The last four numbers of Plaintifls social security number are XXX-XX-22I}.

        4.       Defendant, CORINNE AUGUSTINENICHOLS HILL SHEARER, is an individual

who resides in Gregg County has been served and has answered herein.

                                    C. JURISDICTION & VENUE

        5.      The Court has jurisdiction over Defendant because Defendant, Corrine Augustine

Nichols Hill Shearer is a Texas resident and resides in Gregg County. The Court        has   jurisdiction

over the controversy because Plaintiff      was      injured and seek damages in excess of the minimal

jurisdictional limits of this Court.

        6.      Venue is proper in Gregg County pursuant to          Trx. Crv. Pnec. &   RBtr¿.   Cooe   $


15.002(a)(2) because Defendant is a natural person and is a resident of Gregg County, Texas.

                                                D. FACTS

        7   .   This case arises from Defendant Corrine Augustine Nichols Hill Shearer's decision,

without any right or authority, to order doctors to remove life sustaining medicines and machines

from her ex-husband, John William Shearer, III ("John Shearer") thus causing John Shearer to

ultimately pass away and then, againwithout any right or authority, disposing of his ashes. John

Shearer is the father of   Plaintiff David Shearer. John Shearer and Defendant Corine Augustine

Nichols Hill Shearer married in 1991. On February 1, 2008, John Shearer and Defendant legally

divorced in Gregg County, Texas. John Shearer and Defendant lived in the same house after their

divorce. By her own admission, Defendant Corrine Augustine Nichols Hill              Shearer and John

Shearer never remarried and were never coÍrmon law married after their divorce was finalized on

February 1,2008.


Plaintiffs David Shearer's Second Amended Petition                                                 Page2
        8.      On Novemb er 2,2009, John Shearer became             ill   and went to Overton Brooks     VA

Medical Center in Shreveport, Louisiana, where he was admitted. Defendant Corrine Augustine

Nichols Hill Shearer accompanied him to the hospital. OnNovember 5,2009, doctors at Overton

Brooks VA Medical Center in Shreveport, Louisiana decided to transfer John Shearer to the The

Michael E. DeBakey VA Medical Center ("Houston VA Medical Center") in Houston and sought

the family, s approval. After discovering that Defendant Corrine Augustine Nichols          Hill   Shearer was


John Shearer's ex-wife, a social worker met with Defendant and informed her she had no authority

to make medical decisions on behalf of John Shearer and that the people with the legal authority to

make medical decisions on behalf of John Shearer were his children, including               Plaintiff David

Shearer. John Shearer was transferred to the Houston VA Medical Center on November 6,2009-

        g.      Defendant Corrine Augustine Nichols Hill Shearer accompanied John Shearer to the

hospital in Houston and stayed attheFisher House. Knowing that she did not have any authority
                                                                                              to


make medical decisions on behalf of John Shearer, Defendant Corrine Augustine Nichols Hill

Shearer fraudulently represented to the doctors in Houston that she was John Shearer's
                                                                                       wife.

plaintiff David Shearer, had no idea that Defendant Corrine Augustine Nichols Hill                 Shearer was


fraudulently representing herself to the doctors as his father's           wife. While his father was at the

Houston VA Medical Center, Plaintiff David Shearer, was not able to stay in Houston with his father

because he had to    work to support his wife     and three children. As such, Ptaintiff David Shearer


 called Defendant Corrine Augustine Nichols           Hill   Shearer on a daily basis, usually in the late

                                                                                         go down to
 aftemoon, to get updates on his father's condition. Plaintiff David Shearer was able to

 Houston to visit with and see his father John Shearer in late November,2009.




                                                                                                         Page 3
 Plaintiffs David Shearer's Second Amended Petition
         10.        After David Shearer returned to his home, he was informed by Defendant Corrine

Augustine Nichols Hill Shearer that his father's health had improved. Almost daily, David Shearer

spoke to Defendant to check on his father's health and was informed by Defendant that his father's


health was either improving or no worse than when David Shearer was in Houston to see him.

         I   1.      Around I l:00 a.m. on December 8,2009, however, Defendant Corrine Augustine

Nichols      Hill   Shearer, having fraudulently informed doctors that she was John Shearer's wife,

inexplicably ordered that all "care be withdrawn" from John Shearer, including all antibiotics and

nutritional support, and requested that she be "notified when the patient dies." Additionally,       as   noted


by Dr. Subramanian in the medical records, "the patient's wife, Ms. Corinne Shearer. . . . decided

to make her husband, DNR." Under the belief that Defendant was in fact John Shearer's wife, the

doctors obeyed Defendant's orders and withdrew all care from John Shearer, including:                     (l)   a


ventilator, (2) all antibiotics, and (3) all nutritional support.        All   care was withdrawn from John


Shearer by 3:48 p.m on December         8,2009.   Pursuant to his usual routine, Plaintiff David Shearer


called Defendant Corrine Augustine Nichols            Hill   Shearer around 6:00 p.m. on December 8,2009


to check on his dad's well-being. During that conversation, Defendant Corrine Augustine Nichols

Hill   Shearer failed to mention that she   had ordered all life sustaining care be withdrawn from his

father earlier that day. As a result, John Shearer died alone, without the comfort of his son, David

Shearer, at4:00 a.m. onDecember        g,2009.Around 8:00 a.m. onDecemberg,2009,AngelaShearer,

David Shearer's wife, was informed by Defendant that John Shearer had died. Defendant failed to

mention to Mrs. Shearer that Defendant had ordered all life sustaining medicines and machines

withdrawn from John Shearer or that Defendant ordered             a   "do not resuscitate" on John Shearer the

 day before. Angela Shearer then informed her husband, Plaintiff David Shearer, who was shocked


                                                                                                          Page 4
 Plaintiffs David Shearer's Second Amended Petition
to hear his father had passed having been told by Defendant that his health was improving.        Plaintiff

David Shearer was devastated.

        12.     On December 9, 2009,the day John Shearer died, without the knowledge or consent

of Plaintiff David Shearer, and still falsely representing to be the wife of John Shearer, Defendant

Conine Augustine Nichols Hill Shearer instructed, without any authority, the hospital to deliver John

Shearer's body to Cremate Texas, Inc. so his body could be cremated. As a result, Plaintiff David

Shearer, never had an opportunity to see his father' s body, nor say goodbye. Pursuant to Defendant's

orders John Shearer's body was cremated.

        13.     After learning that his father's body was cremated, and before John Shearer's        ashes


were sent to Defendant, David Shearer informed Defendant of his intent to take his dad's ashes.

Despite informing Defendant that he wanted his father's ashes, Defendant disposed of John

Shearer's ashes without the knowledge and consent of Plaintiff.

        14.     Plaintiff David Shearer leamed the horrific news that Defendant had disposed of his

father's ashes from his aunt. Plaintiff David Shearer did not find out that Defendant Corrine

Augustine Nichols    Hill   Shearer ordered that     all life sustaining care be withdrawn from his father

until January of 2010, after requesting a copy of John Shearer's medical records and reviewing

them.

   E. CAUSES OF ACTION ON BEHALF OF DAVID SHEARER. AS INDEPENDENT
      ADMINISTRATOR OF THE ESTATE OF JOHN WILLIAM SHEARER.III

        15.    David Shearer,    as   lndependent Administrator of the Estate of John Shearer brings the

following causes of action for personal injury pursuant to Texas Civil Practices and Remedies Code

$ 71.021 to recover for the mental anguish that John         William Shearer, III suffered until his death.



Plaintiffs David Shearer's Second Amended Petition                                                   Page 5
       I.   INVASION OF PRIVACY: INTENTIONAL INTRUSION ON SECLUSION

       16.     Pursuant to Texas Health and Safety Code section 166.039(b), Defendant Corrine

Augustine Nichols    Hill   Shearer never had the authority or right to make treatment decisions

concerning John Shearer. Defendant intentionally intruded on John William Shearer, III's private

affairs, namely his decisions regarding the medical care provided to him in the event he became

unable to make those decisions for himself and the people who were supposed to make medical

decisions for him in the event he was unable to make the choices himself, whenDefendant ordered,

without any authority, the physicians at The Michael E. DeBakey VA Medical Center to withdraw

all care, including a ventilator, antibiotics and nutritional support from John Shearer and ordered

physicians to not resuscitate John Shearer. Defendant Corrine Augustine Nichols Hill Shearer was

not married to John Shearer at the time of his death, was not his legal guardian and did not have a

medical power of attorney. Accordingly, Defendant Corrine Augustine Nichols Hill Shearer did not

have the legal authority to make medical decisions for John shearer.

        17.     Under Texas law,      Plaintiff David   Shearer had the authority   to make medical

treatment decisions for John William Shearer, III. Texas Health & Safety Code $ 166.039(b).

        18.     Defendant's intrusion into John Shearer's private affairs, namely his decisions

regarding the medical care provided to him in the event he became unable to make those decisions

for himself and the people who were supposed to make medical decisions for him in the event he

was unable to make the choices himself, would be highly offensive to a reasonable person.

        lg.     Defendant's intentional intrusion on John Shearer's private matters caused injuries

to John Shearer by preventing John's children from being with him during his final days/trours.




Plaintiffs David Shearer's Second Amended Petition                                            Page 6
     F. INDEPENDENT CAUSES OF AçTION ON BEHALF OF DAYID SHEARER




       20.         Defendant intentionally intruded on David Shearer's private affairs, namely the

medical treatment decisions regarding his father, i.e., whether to withdraw or maintain life support

for his father, John Shearer and whether to order a DNR, when Defendant ordered, without any

authority, the physicians at The Michael E. DeBakey VA Medical Center to withdraw all care,

including   a   ventilator, antibiotics and nutritional support from John Shearer, and ordered physicians

to not resuscitate John Shearer. Defendant Corrine Augustine Nichols Hill Shearer was not married

to John Shearer at the time of his death, was not his legal guardian and did not have a medical power

of attorney. Accordingly, Defendant Corrine Augustine Nichols Hill Shearer did not have the legal

authority to make medical decisions for John Shearer.

        21.        Under Texas law, Plaintiff David Shearer       had the authonty to     make medical

treatment decisions for John Shearer. Tex. Health       &   Safety Code $ 166.039(b).


        22.         Defendant's intrusion into Plaintifls private affairs, namely the decisions whether

to withdraw or maintain life support for his father, John Shearer, and whether to order    a   DNR, would


be highly offensive to a reasonable person.

        23.         Defendant's wrongful acts caused injuries to Plaintiff which resulted in the

following damages, severe mental anguish.

                                  II.   BREACH OF FIDUCIARY DUTY

        24.         Plaintiff David Shearer put his trust and confidence in Defendant. Specifically,

plaintiff called Defendant on      a daily basis to check up and get an update on his father's condition'

plaintifftrusted that Defendant would accurately inform them ofthe medical condition of his father


                                                                                                     Page 7
PlaintifPs David Shearer's Second Amended Petition
and inform him,          if the time ever came, that Plaintiff had to make a decision whether or not to have

doctors withdraw life sustaining medicines and machines from his father.

         25.        Defendant breached this fiduciary relationship by: (1) intentionally misrepresenting

John Shearer,s medical condition to            Plaintift   (2) usurping   Plaintiff s right to make medical decisions

for his father, (3) failing to inform Plaintiff that she had ordered, without any authority, all life

sustaining medicines and machines be withdrawn from John Shearer,(4) failing to inform                      Plaintiff

that his father was dying after inexplicably ordering all life sustaining medicines and machines be

withdrawn from John Shearer, (5) and failing to inform Plaintiffthat Defendant was intentionally

misrepresenting herself to be the wife of John Shearer.

         26   .      Defendant'    s   breach of fiduciary duty proximately caused inj ury to Plaintiff, including

severe mental anguish. Moreover, Defendant's breach                   of duty benefitted Defendant as Defendant

(l)   had the opportunity       to say her goodbye's to John Shearer, (2) had the opportunity to dispose of

John Shearer's ashes as she deemed fit, and (3) seized John Shearer's business assets after declaring

a   landlord's lien for failure to pay rent on the property John Shearer rented from Defendant. lndeed,

                                                                                           placing
Defendant gave "notice" to John Shearer to remove his business assets and pay back rent by

a notice on the desk         of John Shearer AFTER his death.

                  III.    CONVERSION OF JOHN WILLIAM SHEARER.III'S ASHES

          27.        After the death of his father, Plaintiff David Shearer had the right to the immediate

possession         of his father's         body, including his ashes. Due               to   Defendant's intentional

misrepresentations that she was John Shearer's wife, Defendant wrongfully acquired possession
                                                                                              of

 John Shearer's body and later, his ashes.




                                                                                                                Page 8
 Plaintiffs David Shearer's Second Amended Petition
        28.      Without any authority or right, Defendant Corrine Augustine Nichols Hill Shearer

wrongfully exercised dominion and control over John Shearer's body, and later, his ashes. ln fact,

Defendant intentionally disposed of John Shearer's ashes, without informing Plaintiffshe was going

to do so, and knowing that Plaintiff wanted his father's ashes.

       29   .    Defendant Corrine Augustine Nichols Hill Shearer's conduct caused Plaintiff injury,

specifically the loss of the intrinsic value of their father's ashes.

                IV.   INTENTIqNAL INFLICTION OF EMOTIONAL DISTRESS

        30.      Plaintiff s claims for intentional infliction of emotional distress are based on two

separate and distinct actions of Defendant Corrine Augustine Nichols       Hill   Shearer. Plaintiffls first


claim for intentional infliction of emotional distress is premised on Defendant's action of

intentionally and knowingly usurping Plaintiff s authority and right to make medical treatment

decisions for their fathe4 subsequently failing to inform them that Defendant had ordered all life

sustaining medicines and machines withdrawn from their father, and thus taking away Plaintiff              s


ability to be with his father during his final hours, and consequently causing his father to pass away

alone. Plaintifls second claim for intentional infliction       of emotional distress is premised        on

Defendant's act of disposing of John Shearer's ashes without the consent or knowledge of Plaintiff

and directly contrary to   Plaintiffs wishes that were known by Defendant.

        31.      Defendant Corrine Augustine Nichols         Hill   Shearer acted intentionally and/or

recklessly when she instructed, without any authority or right, the physicians at The Michael E.

DeBakey VA Medical Center to withdraw all life sustaining medicines and machines from John

Shearer, instructed the physicians not resuscitate John Shearer, concealed the fact that she had made




Plaintiff s David Shearer's Second Amended Petition                                                   Page9
such orders to the physicians from
                                         plaintiff on December 8,2009,and thus intentionally eliminated

any chance that Plaintiff be with his father during his final hours.

                                                                                               without
        32.         Defendant Corrine Augustine Nichols Hill Shearer's conduct in instructing,

                                                                              VA Medical   Center to withdraw
any authority or right, the physicians at The Michael E. DeBakey

all life sustaining medicines and machines from John Shearer, instructing the physicians not
                                                                                  orders to the
resuscitate John Shearer, intentionally concealing the factthat she had made such

                                                                                            that
physicians from plaintiff on December 8, 2009, and thus intentionally eliminated any chance

plaintiffbe with his father during his final hours, was extreme and outrageous             and this conduct by


Defendant proximately caused the Plaintiff severe emotional distress in the past, and
                                                                                                   will likely

continue well into the future.

        33.         Additionally, Defendant Corrine Augustine Nichols Hill Shearer acted intentionally

and/or recklessly when she disposed, without any right or authority, the ashes of John Shearer

without the consent or knowledge of Plaintiff.

            34.         Defendant Corrine Augustine Nichols      Hill Shearer's conduct in disposing of John

 Shearer,   s   ashes   without the knowledge and consent of Plaintiff was extreme and outrageous and this

 conduct by Defendant proximately caused the Plaintiff severe emotional distress in the
                                                                                        past, and         will

 likely continue well into the future.

                                                   G. DAMAGES

            35.         plaintiff David Shearer   sues for the mental anguish he has suffered as the result   of

 the conduct of Defendant Corrine Augustine Nichols              Hill   Shearer'




                                                                                                        Page   l0
 Plaintiffs David Shearer's Second Amended Petition
                                    H. EXEMPLARY DAMAGES

        36.     The conduct of Defendant as alleged herein is of such character as to make said

Defendant liable to David Shearer, Individually and as the Independent Administrator of the Estate

of John William Shearer, III, for exemplary damages. The conduct of said Defendant was done
                                                                                            with

malice and/or in heedless and reckless disregard of the rights of the Plaintiff David Shearer,

Individually and   as the Independent     Administrator of the Estate of John V/illiam Shearer, III, and

involved such an entire want of care as to indicate that it was a result of conscious indifference to

the rights, welfare and safety of   Plaintiff. Plaintiff   seeks exempl ary damages, pursuant to   T¡x. Crv.

pnac. & R¡rr¿. Coop $a1.003(a) (2), insuch an amount           as may be   found to be proper under the facts

                     plaintiff specifically pleads the applicability of TBx. Crv. Pnac. &        REtr't. CooB
and circumstances.


$ a1.008(c)(1), (4), (7).

                                    I.   DOCUMENTS TO BE USED

         37.     pursuant to Tpx. R. Crv. P. lg3.7,Plaintiff intend to use all documents exchanged


and produced between the parties, including, but not limited to, correspondence and discovery

responses during the    trial of the above-entitled and numbered        cause.


                                            J. JURY DEMAND

         38.     Plaintiff hereby    demands   a   jury for the final trial of this matter.




                                                                                                       Page l1
 Plaintiffs David Shearer's Second Amended Petition
                                              K. PRAYER

       WHEREFORE, pREMISES CON SIDERED, Plaintiff requests that Defendant                 C   ORRINE

                                                                                trial
AUGUSTINE NICHOLS HILL SHEARER be cited to appear and answer, and that on final

Plaintiff   have:

                    a.   Judgment against Defendant in a sum in excess ofthe minimumjurisdictional
                         limits of the Court;

                    b.   ExemPlarY damages;

                    c.   Pre-judgment and post-judgment interest as provided by law;

                    d.   Costs of court; and

                    e.   Such other and further relief to which Plaintiff may be justþ entitled.


                                                          lly submitted,
                                                  Respectfu
                                                  SroAN, BecleY, HercnBn & PBnnv Law          Fnu




                                                      State BarN
                                                      101 East Whaley Street
                                                      P. O. Drawer 2909
                                                      Longview, Texas 75606
                                                      Telephone: (903) 757-7000
                                                      Facsimile: (903) 757-7574
                                                      ATTORNEY FOR PLAINTIFF DAVID SHEARER




                                                                                                   Page 12
 Plaintiffs David Shearer's Second Amended Petition
                                   CERTIFICATE OF SERVTqE

       The undersigned hereby certifies that atrue and correct copy of the foregoing has been
served on the following via United States-Çgrtified Mail Return Receipt Requested pursuant to
the Texas Rules of Civil Procedure this [Eay of March 2014:

       Mr. J. Chad Parker
       The Parker Firm, P.C.
       3808 Old Jacksonville Road
       Tyler, Texas 75701




Plaintiffs David Shearer's Second Amended Petition                                        Page 13
Plaintiffs Demonstrative Exhibit 1
 Date      Time    Duration    From        To
Nov. 3     2:00 PM     0:00 John        David
           2:02 PM     1:14 John        David
           3:50 PM     6:24 David       John
Nov. 4     2:31 PM       :25 David      John
           2:42 PM     0:00 John        David
           2:42 PM     1:33 John        David
           2:46 PM    14:10 David       John
           5:29 PM     3:03 John        David
Nov. 5     1:02 PM     9:50 David       John
Nov. 6     6:52 AM     0:00 Corrine     David
           6:53 AM     1:14 Corrine     David
           8:11 AM    11:20 David       John
           1:23 PM     7:05 Corrine     David
           4:56 PM    12:52 David       Corrine
Nov. 7    10:56 AM     6:56 Corrine     David
Nov. 8    12:59 PM     1:18 Corrine     David
           1:14 PM       :27 David      Corrine
           2:19 PM     9:12 Corrine     David
Nov. 9     3:40 PM     5:59 David       Corrine
Nov. 10   10:07 AM     2:20 David       Corrine
Nov. 11    2:48 PM    21:56 David       Corrine
Nov. 12    2:54 PM       :34 David      Corrine
           3:22 PM     0:00 Corrine     David
           3:22 PM     0:00 Corrine     David
           3:31 PM     0:00 Corrine     David
           3:32 AM    11:00 David       Corrine
           3:33 PM     1:32 Corrine     David
Nov. 13    3:59 PM     3:25 David       Corrine
Nov. 14    2:31 PM     4:58 David       Corrine
Nov. 15
Nov. 16 10:04 AM       1:35 David       Corrine
        10:06 AM       5:29 David       Corrine
Nov. 17  3:05 PM       8:48 David       Corrine
Nov. 18
Nov. 19
Nov. 20  8:04 AM       9:55 David       Corrine
Nov. 21
Nov. 22
Nov. 23  4:25 PM        :26 David       Corrine
Nov. 24  5:05 PM       9:57 David       Corrine
Nov. 25  3:45 PM      11:00 David       Corrine
Nov. 26
Nov. 27 11:42 AM       6:57   David     Corrine
Nov. 28  9:39 AM        :46   David     Corrine
         5:31 PM       0:00   Corrine   David
         5:32 PM        :42   Corrine   David
         5:34 PM        :32   David     Corrine
         6:00 PM        :24   David     Corrine
Nov. 29 11:07 AM       0:00   Corrine   David
        11:08 AM       3:58   David     Corrine
        11:09 AM       2:13   Corrine   David
Nov. 30 11:39 AM       6:09   David     Corrine
Dec. 1   3:47 PM      12:10   David     Corrine
Dec. 2   3:38 PM        :11   David     Corrine
         3:52 PM       3:25   David     Corrine
Dec. 3   4:38 PM      11:31   David     Corrine
Dec. 4   4:49 PM        :19   David     Corrine
Dec. 5  11:10 AM       4:36   David     Corrine
Dec. 6   3:01 PM        :11   David     Corrine
         6:23 PM        :21   David     Corrine
Dec. 7   5:00 PM        :20   David     Corrine
         7:24 PM        :39   Corrine   David
         7:26 PM       1:59   Corrine   David
         7:26 PM      11:28   David     Corrine
Dec. 8   5:33 PM        :06   David     Corrine
         6:00 PM       0:00   Corrine   David
         6:01 PM       6:31   David     Corrine
         6:02 PM       1:13   Corrine   David
Dec. 9   8:25 AM        :26   Corrine   David
Tex. R. Civ. P. 272
                             Tex. R. Civ. P. 272



Rule 272 Requisites


The charge shall be in writing, signed by the court, and filed with the clerk,
and shall be a part of the record of the cause. It shall be submitted to the
respective parties or their attorneys for their inspection, and a reasonable
time given them in which to examine and present objections thereto
outside the presence of the jury, which objections shall in every instance be
presented to the court in writing, or be dictated to the court reporter in the
presence of the court and opposing counsel, before the charge is read to the
jury. All objections not so presented shall be considered as waived. The
court shall announce its rulings thereon before reading the charge to the
jury and shall endorse the rulings on the objections if written or dictate
same to the court reporter in the presence of counsel. Objections to the
charge and the court's rulings thereon may be included as a part of any
transcript or statement of facts on appeal and, when so included in either,
shall constitute a sufficient bill of exception to the rulings of the court
thereon. It shall be presumed, unless otherwise noted in the record, that the
party making such objections presented the same at the proper time and
excepted to the ruling thereon.
Tex. R. Civ. P. 274
                            Tex. R. Civ. P. 274



Rule 274 Objections and Requests


A party objecting to a charge must point out distinctly the objectionable
matter and the grounds of the objection. Any complaint as to a question,
definition, or instruction, on account of any defect, omission, or fault in
pleading, is waived unless specifically included in the objections. When the
complaining party's objection, or requested question, definition, or
instruction is, in the opinion of the appellate court, obscured or concealed
by voluminous unfounded objections, minute differentiations or numerous
unnecessary requests, such objection or request shall be untenable. No
objection to one part of the charge may be adopted and applied to any
other part of the charge by reference only.
Tex. R. Civ. P. 278
                              Tex. R. Civ. P. 278



Rule 278 Submission of Questions, Definitions, and Instructions


The court shall submit the questions, instructions and definitions in the
form provided by Rule 277, which are raised by the written pleadings and
the evidence. Except in trespass to try title, statutory partition proceedings,
and other special proceedings in which the pleadings are specially defined
by statutes or procedural rules, a party shall not be entitled to any
submission of any question raised only by a general denial and not raised
by affirmative written pleading by that party. Nothing herein shall change
the burden of proof from what it would have been under a general denial.
A judgment shall not be reversed because of the failure to submit other and
various phases or different shades of the same question. Failure to submit a
question shall not be deemed a ground for reversal of the judgment, unless
its submission, in substantially correct wording, has been requested in
writing and tendered by the party complaining of the judgment; provided,
however, that objection to such failure shall suffice in such respect if the
question is one relied upon by the opposing party. Failure to submit a
definition or instruction shall not be deemed a ground for reversal of the
judgment unless a substantially correct definition or instruction has been
requested in writing and tendered by the party complaining of the
judgment.
Tex. R. Civ. P. 279
                             Tex. R. Civ. P. 279



Rule 279 Omissions from the Charge



Upon appeal all independent grounds of recovery or of defense not
conclusively established under the evidence and no element of which is
submitted or requested are waived. When a ground of recovery or defense
consists of more than one element, if one or more of such elements
necessary to sustain such ground of recovery or defense, and necessarily
referable thereto, are submitted to and found by the jury, and one or more
of such elements are omitted from the charge, without request or objection,
and there is factually sufficient evidence to support a finding thereon, the
trial court, at the request of either party, may after notice and hearing and
at any time before the judgment is rendered, make and file written findings
on such omitted element or elements in support of the judgment. If no such
written findings are made, such omitted element or elements shall be
deemed found by the court in such manner as to support the judgment. A
claim that the evidence was legally or factually insufficient to warrant the
submission of any question may be made for the first time after verdict,
regardless of whether the submission of such question was requested by
the complainant.
Tex. Health & Safety Code § 166.039
                   Tex. Health & Safety Code § 166.039



§ 166.039. Procedure When Person Has Not Executed or Issued a
Directive and Is Incompetent or Incapable of Communication

                                     *****

(b) If the patient does not have a legal guardian or an agent under a
medical power of attorney, the attending physician and one person, if
available, from one of the following categories, in the following priority,
may make a treatment decision that may include a decision to withhold or
withdraw life-sustaining treatment:

        (1) the patient’s spouse;

        (2) the patient’s reasonably available adult children;

        (3) the patient’s parents; or

        (4) the patient’s nearest living relative.

                                     *****
Tex. Health & Safety Code § 711.002
                    Tex. Health & Safety Code § 711.002



§ 711.002. Disposition of Remains; Duty to Inter

  (a) Except as provided by Subsection (l), unless a decedent has left
directions in writing for the disposition of the decedent's remains as
provided in Subsection (g), the following persons, in the priority listed,
have the right to control the disposition, including cremation, of the
decedent's remains, shall inter the remains, and are liable for the
reasonable cost of interment:

    (1) the person designated in a written instrument signed by the
     decedent;

    (2) the decedent's surviving spouse;

    (3) any one of the decedent's surviving adult children;

    (4) either one of the decedent's surviving parents;

    (5) any one of the decedent's surviving adult siblings; or

    (6) any adult person in the next degree of kinship in the order named
     by law to inherit the estate of the decedent.